[eastgroupnotepurchaseagr001.jpg]
Exhibit 10.1 EXECUTION VERSION EASTGROUP PROPERTIES, L.P. EASTGROUP PROPERTIES,
INC. $175,000,000 2.61% Series A Senior Notes due October 14, 2030 2.71% Series
B Senior Notes due October 14, 2032 ______________ NOTE PURCHASE AGREEMENT
______________ Dated as of August 17, 2020



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr002.jpg]
TABLE OF CONTENTS SECTION HEADING PAGE SECTION 1. Authorization of Notes;
Guaranties. ................................................................ 1
Section 1.1. The Notes
.............................................................................................
1 Section 1.2. The Guaranties
.....................................................................................
1 SECTION 2. Sale and Purchase of Notes.
............................................................................. 2
SECTION 3. Execution; Closing.
..........................................................................................
2 SECTION 4. Conditions to Closing.
.....................................................................................
2 Section 4.1. Representations and Warranties
........................................................... 2 Section 4.2.
Performance; No Default
..................................................................... 2 Section
4.3. Compliance Certificates
....................................................................... 3
Section 4.4. Opinions of Counsel
............................................................................ 3
Section 4.5. Purchase Permitted by Applicable Law,
Etc........................................ 3 Section 4.6. Sale of Other Notes
.............................................................................. 3
Section 4.7. Payment of Special Counsel Fees
........................................................ 4 Section 4.8. Private
Placement Numbers
................................................................. 4 Section 4.9.
Changes in Corporate Structure
........................................................... 4 Section 4.10.
Funding Instructions
............................................................................ 4
Section 4.11. Pool Properties
.....................................................................................
4 Section 4.12. Original Guaranties
.............................................................................. 4
Section 4.13. Release of Pledges
...............................................................................
4 Section 4.14. Proceedings and Documents
................................................................ 4 SECTION 5.
Representations and Warranties of the Company.
........................................... 5 Section 5.1. Organization; Power
and Authority ..................................................... 5 Section
5.2. Authorization, Etc
................................................................................
5 Section 5.3. Disclosure
............................................................................................
5 Section 5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates
..............................................................................................
6 Section 5.5. Financial Statements; Material Liabilities
........................................... 6 Section 5.6. Compliance with Laws,
Other Instruments, Etc .................................. 7 Section 5.7.
Governmental Authorizations,
Etc....................................................... 7 Section 5.8.
Litigation; Observance of Agreements, Statutes and Orders ............... 7
Section 5.9. Taxes
....................................................................................................
7 Section 5.10. Title to Property; Leases
...................................................................... 8 Section
5.11. Licenses, Permits, Etc
.......................................................................... 8
Section 5.12. Compliance with
ERISA...................................................................... 8
Section 5.13. Private Offering by the Company
........................................................ 9 Section 5.14. Use of
Proceeds; Margin Regulations................................................ 10
Section 5.15. Existing Indebtedness; Future Liens
.................................................. 10 Section 5.16. Foreign
Assets Control Regulations, Etc ........................................... 10
Section 5.17. Status under Certain Statutes
............................................................. 11 Section 5.18.
Environmental
Matters.......................................................................
11 -i-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr003.jpg]
TABLE OF CONTENTS (continued) SECTION HEADING PAGE Section 5.19. Pool Properties
...................................................................................
12 Section 5.20. No Contractual or Corporate
Restrictions.......................................... 12 SECTION 6.
Representations of the Purchasers.
................................................................ 12 Section 6.1.
Purchase for Investment
..................................................................... 12 Section
6.2. Source of Funds
.................................................................................
12 SECTION 7. Information as to Company.
.......................................................................... 14
Section 7.1. Financial and Business Information
................................................... 14 Section 7.2. Officer’s
Certificate
........................................................................... 16
Section 7.3. Visitation; Professional Services
....................................................... 17 Section 7.4.
Electronic Delivery
............................................................................ 18
SECTION 8. Payment and Prepayment of the Notes.
......................................................... 19 Section 8.1.
Maturity..............................................................................................
19 Section 8.2. Optional Prepayments with Make-Whole
Amount............................ 19 Section 8.3. Allocation of Partial
Prepayments ..................................................... 20 Section
8.4. Maturity; Surrender, Etc
.................................................................... 20 Section
8.5. Purchase of Notes
..............................................................................
20 Section 8.6. Make-Whole Amount
........................................................................ 20
Section 8.7. Prepayment upon a Change of Control
.............................................. 22 Section 8.8. Payments Due on
Non-Business Days ............................................... 23 SECTION 9.
Affirmative Covenants.
..................................................................................
23 Section 9.1. Compliance with Laws
...................................................................... 23
Section 9.2. Insurance
............................................................................................
24 Section 9.3. Maintenance of Properties
................................................................. 24 Section
9.4. Payment of Taxes and
Claims............................................................ 24 Section
9.5. Corporate Existence, Etc
.................................................................... 24 Section
9.6. Books and Records
............................................................................ 24
Section 9.7. Guarantors
..........................................................................................
25 Section 9.8. Property Pool
.....................................................................................
26 Section 9.9. Co-Borrowers
.....................................................................................
27 SECTION 10. Negative Covenants
.......................................................................................
27 Section 10.1. Transactions with Affiliates
............................................................... 27 Section 10.2.
Merger, Consolidation, Acquisitions, Sale of Assets, Etc ................. 27
Section 10.3. Line of Business
.................................................................................
28 Section 10.4. Economic Sanctions, Etc
................................................................... 28 Section
10.5. Financial Tests
...................................................................................
29 Section 10.6. Liens
...................................................................................................
29 Section 10.7. Indebtedness
.......................................................................................
29 Section 10.8. Redemption
........................................................................................
29 Section 10.9. Loans and Investments
....................................................................... 29 -ii-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr004.jpg]
TABLE OF CONTENTS (continued) SECTION HEADING PAGE Section 10.10. No Negative
Pledge
........................................................................... 31
Section 10.11. Restricted Payments
........................................................................... 31
SECTION 11. Events of Default.
..........................................................................................
32 SECTION 12. Remedies on Default, Etc
..............................................................................
34 Section 12.1. Acceleration
.......................................................................................
34 Section 12.2. Other Remedies
..................................................................................
35 Section 12.3. Rescission
..........................................................................................
35 Section 12.4. No Waivers or Election of Remedies, Expenses, Etc
........................ 35 SECTION 13. Registration; Exchange; Substitution of
Notes. ............................................. 35 Section 13.1.
Registration of Notes
......................................................................... 35
Section 13.2. Transfer and Exchange of Notes
........................................................ 36 Section 13.3.
Replacement of Notes
........................................................................ 36
SECTION 14. Payments on Notes.
........................................................................................
37 Section 14.1. Place of
Payment................................................................................
37 Section 14.2. Home Office
Payment........................................................................
37 SECTION 15. Expenses, Etc.
................................................................................................
37 Section 15.1. Transaction
Expenses.........................................................................
37 Section 15.2. Certain Taxes
.....................................................................................
38 Section 15.3. Survival
..............................................................................................
38 SECTION 16. Survival of Representations and Warranties; Entire Agreement
................... 38 SECTION 17. Amendment and Waiver.
...............................................................................
39 Section 17.1. Requirements
.....................................................................................
39 Section 17.2. Solicitation of Holders of Notes
........................................................ 39 Section 17.3.
Binding Effect,
Etc.............................................................................
40 Section 17.4. Notes Held by Company,
Etc............................................................. 40 SECTION 18.
Notices.
..........................................................................................................
40 SECTION 19. Reproduction of Documents.
......................................................................... 41
SECTION 20. Confidential Information.
..............................................................................
41 SECTION 21. Substitution of Purchaser.
..............................................................................
42 SECTION 22. Miscellaneous.
...............................................................................................
43 Section 22.1. Successors and
Assigns...................................................................... 43
Section 22.2. Accounting Terms
..............................................................................
43 Section 22.3. Severability
........................................................................................
43 Section 22.4. Construction,
Etc................................................................................
43 Section 22.5. Counterparts
.......................................................................................
43 -iii-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr005.jpg]
TABLE OF CONTENTS (continued) SECTION HEADING PAGE Section 22.6. Governing Law
..................................................................................
43 Section 22.7. Jurisdiction and Process; Waiver of Jury Trial
.................................. 44 -iv-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr006.jpg]
SCHEDULE A -- INFORMATION RELATING TO PURCHASERS SCHEDULE B -- DEFINED TERMS
SCHEDULE 1.1(a) -- FORM OF 2.61% SERIES A SENIOR NOTE DUE OCTOBER 14, 2030
SCHEDULE 1.1(b) -- FORM OF 2.71 % SERIES B SENIOR NOTE DUE OCTOBER 14, 2032
SCHEDULE 1.2 -- FORM OF GUARANTY SCHEDULE 4.4(a)(1) -- FORM OF OPINION OF
SPECIAL COUNSEL FOR THE OBLIGORS SCHEDULE 4.4(a)(2) -- FORM OF OPINION OF
SPECIAL NEW YORK COUNSEL FOR THE OBLIGORS SCHEDULE 4.4(b) -- FORM OF OPINION OF
SPECIAL COUNSEL FOR THE PURCHASERS SCHEDULE 5.3 -- DISCLOSURE MATERIALS SCHEDULE
5.4 -- SUBSIDIARIES OF EASTGROUP PROPERTIES, INC. AND OWNERSHIP OF EQUITY
INTERESTS SCHEDULE 5.5 -- FINANCIAL STATEMENTS SCHEDULE 5.15 -- EXISTING
INDEBTEDNESS -v-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr007.jpg]
EASTGROUP PROPERTIES, L.P. EASTGROUP PROPERTIES, INC. 400 W. Parkway Place,
Suite 100 Ridgeland, Mississippi 39157-6005 2.61% Series A Senior Notes due
October 14, 2030 2.71% Series B Senior Notes due October 14, 2032 As of August
17, 2020 TO EACH OF THE PURCHASERS LISTED IN SCHEDULE A HERETO: Ladies and
Gentlemen: EASTGROUP PROPERTIES, L.P., a Delaware limited partnership (the
“Operating Partnership”), and EASTGROUP PROPERTIES, INC., a Maryland corporation
(the “Parent”), jointly and severally (together with any successor thereto that
becomes a party hereto pursuant to Section 10.2, collectively the “Company”),
agree with each of the Purchasers as follows: SECTION 1. AUTHORIZATION OF NOTES;
GUARANTIES. Section 1.1. The Notes. The Company has authorized the issue and
sale of $175,000,000 aggregate principal amount of its Senior Notes, of which
$100,000,000 aggregate principal amount shall be its 2.61% Series A Senior Notes
due October 14, 2030 (the “Series A Notes”) and $75,000,000 aggregate principal
amount shall be its 2.71% Series B Senior Notes due October 14, 2032 (the
“Series B Notes”; the Series A Notes and the Series B Notes (as each may be
amended, restated or otherwise modified from time to time pursuant to Section 17
and including any such notes issued in substitution therefor pursuant to Section
13) are hereinafter referred to collectively as the “Notes”). The Series A Notes
and the Series B Notes shall be substantially in the forms set out in Schedules
1.1(a) and 1.1(b), respectively. Certain capitalized and other terms used in
this Agreement are defined in Schedule B. References to a “Schedule” are
references to a Schedule attached to this Agreement unless otherwise specified.
References to a “Section” are references to a Section of this Agreement unless
otherwise specified. Section 1.2. The Guaranties. On the terms and subject to
the conditions set forth herein, the obligations of the Company under this
Agreement and the Notes will be unconditionally and irrevocably guaranteed by
Subsidiaries of the Parent (each being a “Guarantor” and collectively, the
“Guarantors,” which terms shall include at any time each Original Guarantor and
each other Subsidiary of the Parent that hereafter executes and delivers a
Guaranty pursuant to Section 9.7 or Section 9.8(b) but shall exclude at such
time any Original Guarantor or other Subsidiary or other Person theretofore
released from its obligations as a Guarantor pursuant to Section 9.7), pursuant
to a Guaranty of such Guarantor (as amended, restated or otherwise modified from
time to time) substantially in the form of Schedule 1.2 (individually, a
“Guaranty”



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr008.jpg]
and collectively, the “Guaranties”, which terms shall include at any time each
Guaranty executed and delivered at the Closing pursuant to Section 4.12 or
thereafter pursuant to Section 9.7 or Section 9.8). SECTION 2. SALE AND PURCHASE
OF NOTES. Subject to the terms and conditions of this Agreement, the Company
will issue and sell to each Purchaser and each Purchaser will purchase from the
Company, at the Closing provided for in Section 3, Notes in the principal amount
and of the series specified opposite such Purchaser’s name in Schedule A at the
purchase price of 100% of the principal amount thereof. The Purchasers’
obligations hereunder are several and not joint obligations and no Purchaser
shall have any liability to any Person for the performance or non-performance of
any obligation by any other Purchaser hereunder. SECTION 3. EXECUTION; CLOSING.
The execution and delivery of this Agreement shall occur on August 17, 2020 (the
“Execution Date”). The sale and purchase of the Notes to be purchased by each
Purchaser shall occur at the offices of Schiff Hardin LLP, 1185 Avenue of the
Americas, Suite 3000, New York, New York 10036, at 11:00 a.m., New York City
time, at a closing (the “Closing”) on October 14, 2020. At the Closing, the
Company will deliver to each Purchaser the Notes of each series to be purchased
by such Purchaser in the form of a single Note of such series (or such greater
number of Notes of such series in denominations of at least $500,000 as such
Purchaser may request) dated the date of the Closing and registered in such
Purchaser’s name (or in the name of its nominee), against delivery by such
Purchaser to the Company or its order of immediately available funds in the
amount of the purchase price therefor by wire transfer of immediately available
funds for the account of the Company to the account set forth in the funding
instructions delivered pursuant to Section 4.10. If at the Closing the Company
shall fail to tender such Notes to any Purchaser as provided above in this
Section 3, or any of the conditions specified in Section 4 shall not have been
fulfilled to such Purchaser’s satisfaction, such Purchaser shall, at its
election, be relieved of all further obligations under this Agreement, without
thereby waiving any rights such Purchaser may have by reason of any of the
conditions specified in Section 4 not having been fulfilled to such Purchaser’s
satisfaction or such failure by the Company to tender such Notes. SECTION 4.
CONDITIONS TO CLOSING. Each Purchaser’s obligation to purchase and pay for the
Notes to be sold to such Purchaser at the Closing is subject to the fulfillment
to such Purchaser’s satisfaction, prior to or at the Closing, of the following
conditions: Section 4.1. Representations and Warranties. The representations and
warranties of the Obligors in the Transaction Documents shall be correct on the
Execution Date and at the Closing. Section 4.2. Performance; No Default. The
Obligors shall have performed and complied with all their respective agreements
and conditions contained in the Transaction Documents to which the Obligors are
parties required to be performed or complied with by them prior to or at the
Closing. Before and after giving effect to the issue and sale of the Notes (and
the -2-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr009.jpg]
application of the proceeds thereof as contemplated by Section 5.14), no Default
or Event of Default shall have occurred and be continuing. Neither the Company
nor any Subsidiary shall have entered into any transaction since the date of the
Offering Letter that would have been prohibited by Section 9 or Section 10 had
such Section applied since such date. Section 4.3. Compliance Certificates. (a)
Officer’s Certificate. The Company shall have delivered to such Purchaser an
Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled. (b)
Secretary’s Certificate. The Company shall have delivered to such Purchaser a
certificate of its Secretary or Assistant Secretary, dated the date of the
Closing, certifying as to (i) the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes and this Agreement and (ii) the Company’s Organizational Documents as
then in effect. (c) Guarantors’ Certificates. Comparable certificates shall be
provided in respect of each Original Guarantor. Section 4.4. Opinions of
Counsel. Such Purchaser shall have received opinions in form and substance
satisfactory to such Purchaser, dated the date of the Closing (a) from (1)
Butler Snow LLP, counsel for the Company and the Original Guarantors, covering
the matters set forth in Schedule 4.4(a)(1) and (2) Bond Schoeneck & King PLLC,
New York counsel for the Company and Original Guarantors, covering the matters
set forth in Schedule 4.4(a)(2), in each case covering such other matters
incident to the transactions contemplated hereby as such Purchaser or its
counsel may reasonably request (and the Company hereby instructs its counsel to
deliver such opinions to the Purchasers) and (b) from Schiff Hardin LLP, the
Purchasers’ special counsel in connection with such transactions, substantially
in the form set forth in Schedule 4.4(b) and covering such other matters
incident to such transactions as such Purchaser may reasonably request. Section
4.5. Purchase Permitted by Applicable Law, Etc. On the date of the Closing, such
Purchaser’s purchase of Notes shall (a) be permitted by the laws and regulations
of each jurisdiction to which such Purchaser is subject, without recourse to
provisions (such as section 1405(a)(8) of the New York Insurance Law) permitting
limited investments by insurance companies without restriction as to the
character of the particular investment, (b) not violate any applicable law or
regulation (including, without limitation, Regulation T, U or X of the Board of
Governors of the Federal Reserve System) and (c) not subject such Purchaser to
any tax, penalty or liability under or pursuant to any applicable law or
regulation, which law or regulation was not in effect on the Execution Date. If
requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted. Section 4.6. Sale of Other Notes. Contemporaneously with the
Closing the Company shall sell to each other Purchaser and each other Purchaser
shall purchase the Notes to be purchased by it at the Closing as specified in
Schedule A. -3-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr010.jpg]
Section 4.7. Payment of Special Counsel Fees. Without limiting Section 15.1, the
Company shall have paid on or before the Execution Date and the date of the
Closing the fees, charges and disbursements of the Purchasers’ special counsel
referred to in Section 4.4(b) to the extent reflected in a statement of such
counsel rendered to the Company at least one Business Day prior to such date.
Section 4.8. Private Placement Numbers. A Private Placement Number issued by
CUSIP Global Services (in cooperation with the SVO) shall have been obtained for
each series of the Notes. Section 4.9. Changes in Corporate Structure. Neither
the Operating Partnership nor the Parent shall have changed its jurisdiction of
incorporation or organization, as applicable, or been a party to any merger or
consolidation or succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5. Section 4.10. Funding Instructions. At
least five Business Days prior to the date of the Closing, each Purchaser shall
have received written instructions signed by a Responsible Officer on letterhead
of the Company directing the manner of the payment of the purchase price for the
Notes and setting forth (a) the name and address of the transferee bank and the
name and telephone number of a contact person at such bank, (b) such transferee
bank’s ABA number, (c) the account name and number into which the purchase price
for the Notes is to be deposited and (d) the name and telephone number of a
Responsible Officer of the Company responsible for (i) verifying receipt of the
funds and (ii) verifying the information set forth in the instructions. Each
Purchaser has the right, but not the obligation, upon written notice (which may
be by email) to the Company, to elect to deliver a micro deposit (less than
$51.00) to the account identified in the written instructions no later than two
Business Days prior to Closing. If a Purchaser delivers a micro deposit, a
Responsible Officer must verbally verify the receipt and amount of the micro
deposit to such Purchaser on a telephone call initiated by such Purchaser prior
to Closing. The Company shall not be obligated to return the amount of the micro
deposit, nor will the amount of the micro deposit be netted against the
Purchaser’s purchase price of the Notes. Section 4.11. Pool Properties. The
Company shall have delivered to such Purchaser an Officer’s Certificate
certifying the Properties in the Pool. Section 4.12. Original Guaranties. Each
of the Original Guarantors shall have duly executed and delivered to such
Purchaser a Guaranty and all such Guaranties shall be in full force and effect.
Section 4.13. Release of Pledges. Each Purchaser or its special counsel shall
have received evidence satisfactory to such special counsel that each “Interest
Rate Pledge” under and as defined in each relevant Material Credit Facility
shall have been terminated and all security interests granted pursuant thereto
shall have been released. Section 4.14. Proceedings and Documents. All corporate
and other proceedings in connection with the transactions contemplated by this
Agreement and all documents and instruments incident to such transactions shall
be satisfactory to such Purchaser and its special -4-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr011.jpg]
counsel, and such Purchaser and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as such
Purchaser or such special counsel may reasonably request. SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Operating Partnership and the
Parent, jointly and severally, represent and warrant to each Purchaser that:
Section 5.1. Organization; Power and Authority. Each Obligor is a corporation or
other legal entity duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each Obligor has the power and authority to own or hold under
lease the Properties it purports to own or hold under lease, to transact the
business it transacts and proposes to transact, to execute and deliver this
Agreement, the Notes, and each other Transaction Document to which it is a
party, as applicable, and to perform the provisions hereof and thereof. No
Obligor is subject to any instrument or agreement which would materially prevent
it from conducting its business as it is now conducted or as it is contemplated
to be conducted. Section 5.2. Authorization, Etc. The Transaction Documents have
been duly authorized by all necessary corporate or other company action on the
part of the Obligors party thereto, as applicable, and this Agreement and the
Guaranties constitute, and upon execution and delivery thereof each Note will
constitute, a legal, valid and binding obligation of each of the Obligors party
thereto, as applicable, enforceable against such Obligors in accordance with
their respective terms, except as such enforceability may be limited by (a)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (b) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). Section 5.3. Disclosure. The Company, through
its agent, PNC Capital Markets LLC, has delivered to each Purchaser a copy of
the Senior Notes Offering Letter, dated June 30, 2020 (the “Offering Letter”),
relating to the transactions contemplated hereby. The Offering Letter fairly
describes, in all material respects, the general nature of the business and
principal Properties of the Company and its Subsidiaries. This Agreement, the
Offering Letter, the financial statements listed in Schedule 5.5 and the
documents, certificates or other writings delivered to the Purchasers by or on
behalf of the Company on or prior to July 14, 2020 in connection with the
transactions contemplated hereby and identified in Schedule 5.3 (this Agreement,
the Offering Letter and such documents, certificates or other writings and such
financial statements delivered to each Purchaser being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made. Except as disclosed in the Disclosure
Documents, since December 31, 2019, there has been no change in the financial
condition, operations, business, Properties or prospects of the Company or any
Subsidiary except changes that could not, individually or in the aggregate,
reasonably be -5-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr012.jpg]
expected to have a Material Adverse Effect. There is no fact known to the
Company that could reasonably be expected to have a Material Adverse Effect that
has not been set forth herein or in the Disclosure Documents. Section 5.4.
Organization and Ownership of Shares of Subsidiaries; Affiliates. (a) Schedule
5.4 contains (except as noted therein) complete and correct lists of (i) the
Company’s Subsidiaries, showing, as to each Subsidiary, the name thereof, the
jurisdiction of its organization, and the percentage of shares of each class of
its capital stock or similar Equity Interests outstanding owned by the Company
and each other Subsidiary, (ii) the Company’s Affiliates, other than
Subsidiaries, and (iii) the Company’s directors and senior officers. (b) All of
the outstanding shares of capital stock or similar Equity Interests of each
Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by the Company or another Subsidiary free and clear of any Lien that is
prohibited by this Agreement. (c) Each Subsidiary is a corporation or other
legal entity duly organized, validly existing and, where applicable, in good
standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation or other legal entity and, where applicable,
is in good standing in each jurisdiction in which such qualification is required
by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each such Subsidiary
has the corporate or other power and authority to own or hold under lease the
Properties it purports to own or hold under lease and to transact the business
it transacts and proposes to transact. (d) No Subsidiary is subject to any
legal, regulatory, contractual or other restriction (other than the agreements
listed on Schedule 5.4 and customary limitations imposed by corporate law or
similar statutes) restricting the ability of such Subsidiary to pay dividends
out of profits or make any other similar distributions of profits to the Company
or any of its Subsidiaries that owns outstanding shares of capital stock or
similar Equity Interests of such Subsidiary. (e) The Company has no Subsidiaries
(excluding Wholly-Owned Subsidiaries which have executed a Guaranty) which
individually or in the aggregate own more than 10% in value of the consolidated
assets of the Company and its Subsidiaries, as determined in accordance with
Generally Accepted Accounting Principles. Each of the Company’s Subsidiaries is
a “qualified REIT subsidiary” under Section 856 of the Code. Section 5.5.
Financial Statements; Material Liabilities. The Company has delivered to each
Purchaser copies of the financial statements of the Company and its Subsidiaries
listed on Schedule 5.5. All of such financial statements (including in each case
the related schedules and notes) fairly present in all material respects the
consolidated financial position of the Company and its Subsidiaries as of the
respective dates specified in such Schedule and the consolidated -6-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr013.jpg]
results of their operations and cash flows for the respective periods so
specified and have been prepared in accordance with Generally Accepted
Accounting Principles consistently applied throughout the periods involved
except as set forth in the notes thereto (subject, in the case of any interim
financial statements, to normal year-end adjustments). The Company and its
Subsidiaries do not have any Material liabilities that are not disclosed in the
Disclosure Documents. Section 5.6. Compliance with Laws, Other Instruments, Etc.
The execution, delivery and performance by the Company of this Agreement and the
Notes and by the Obligors of the other Transaction Documents to which they are a
party, as applicable, will not (a) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any Property of any Obligor or any of their respective Subsidiaries under, any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
Organizational Document, shareholders agreement or any other agreement or
instrument to which such Obligor is bound or by which such Obligor or any of its
Subsidiaries or any of their Properties may be bound or affected, (b) conflict
with or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority applicable to any Obligor or any other Subsidiary or (c) violate any
Legal Requirement applicable to any Obligor or any other Subsidiary. Section
5.7. Governmental Authorizations, Etc. No consent, approval or authorization of,
or registration, filing or declaration with, any Governmental Authority is
required in connection with the execution, delivery or performance by the
Company of this Agreement or the Notes or by the Obligors of the other
Transaction Documents to which they are a party, as applicable. Section 5.8.
Litigation; Observance of Agreements, Statutes and Orders. (a) There are no
actions, suits, investigations or proceedings pending or, to the best knowledge
of the Company, threatened against or affecting any Obligor or any other
Subsidiary or any Property of any Obligor or any other Subsidiary in any court
or before any arbitrator of any kind or before or by any Governmental Authority
that could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. (b) No Obligor or any other Subsidiary is (i) in
default under any agreement or instrument to which it is a party or by which it
is bound, (ii) in violation of any order, judgment, decree or ruling of any
court, arbitrator or Governmental Authority or (iii) in violation of any Legal
Requirement (including, without limitation, Environmental Laws, the USA PATRIOT
Act or any of the other laws and regulations that are referred to in Section
5.16), which default or violation could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Section 5.9. Taxes.
Each Obligor has filed all tax returns that are required to have been filed in
any jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments levied upon them or their
Properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (a) the amount of which, individually or in
the aggregate, is not Material or (b) the amount, applicability or validity of
which is currently -7-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr014.jpg]
being contested in good faith by appropriate proceedings and with respect to
which the Company or another Obligor, as the case may be, has established
adequate reserves in accordance with Generally Accepted Accounting Principles.
The Company knows of no basis for any other tax or assessment that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The charges, accruals and reserves on the books of the Company
and its Subsidiaries in respect of U.S. federal, state or other taxes for all
fiscal periods are adequate. The U.S. federal income tax liabilities of the
Company and its Subsidiaries have been finally determined (whether by reason of
completed audits or the statute of limitations having run) for all fiscal years
up to and including the fiscal year ended December 31, 2015. Section 5.10. Title
to Property; Leases. The Obligors have good and sufficient title to their
respective Properties that individually or in the aggregate are Material,
including all such Properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by an Obligor
after such date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of Liens prohibited by this Agreement.
All leases that individually or in the aggregate are Material are valid and
subsisting and are in full force and effect in all material respects. Section
5.11. Licenses, Permits, Etc. (a) The Company and its Subsidiaries own or
possess all licenses, permits, franchises, authorizations, patents, copyrights,
proprietary software, service marks, trademarks and trade names, or rights
thereto, that individually or in the aggregate are Material, without known
conflict with the rights of others. (b) To the best knowledge of the Company, no
product or service of the Company or any of its Subsidiaries infringes in any
material respect any license, permit, franchise, authorization, patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned by any other Person. (c) To the best knowledge of the Company, there
is no Material violation by any Person of any right of the Company or any of its
Subsidiaries with respect to any license, permit, franchise, authorization,
patent, copyright, proprietary software, service mark, trademark, trade name or
other right owned or used by the Company or any of its Subsidiaries. Section
5.12. Compliance with ERISA. (a) The Company and each ERISA Affiliate, if any,
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. Neither the Company nor any ERISA Affiliate has
incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could, individually or in the aggregate, reasonably be expected to
result in the incurrence of any such liability by the Company or any ERISA
Affiliate, or in the imposition of any -8-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr015.jpg]
Lien on any of the rights, Properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to section
430(k) of the Code or to any such penalty or excise tax provisions under the
Code or federal law or section 4068 of ERISA or by the granting of a security
interest in connection with the amendment of a Plan, other than such liabilities
or Liens as would not be individually or in the aggregate Material. (b) The
present value of the aggregate benefit liabilities under each of the Plans
(other than Multiemployer Plans), determined as of the end of such Plan’s most
recently ended plan year on the basis of the actuarial assumptions specified for
funding purposes in such Plan’s most recent actuarial valuation report, did not
exceed the aggregate current value of the assets of such Plan allocable to such
benefit liabilities. The term “benefit liabilities” has the meaning specified in
section 4001 of ERISA and the terms “current value” and “present value” have the
meaning specified in section 3 of ERISA. (c) The Company and its ERISA
Affiliates have not incurred withdrawal liabilities (and are not subject to
contingent withdrawal liabilities) under section 4201 or 4204 of ERISA in
respect of Multiemployer Plans that individually or in the aggregate are
Material. (d) The expected postretirement benefit obligation (determined as of
the last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material. (e) The execution and delivery of this Agreement and the issuance
and sale of the Notes hereunder will not involve any transaction that is subject
to the prohibitions of section 406 of ERISA or in connection with which a tax
could be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The
representation by the Company to each Purchaser in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in Section 6.2 as to the sources of the funds to be
used to pay the purchase price of the Notes to be purchased by such Purchaser.
(f) The Obligors and their Subsidiaries do not have any Non-U.S. Plans. Section
5.13. Private Offering by the Company. Neither the Company nor anyone acting on
its behalf has offered, during a period of at least six months prior to the date
of such offer, the Notes, the Guaranties or any similar Securities for sale to,
or solicited any offer to buy the Notes, the Guaranties or any similar
Securities from, or otherwise approached or negotiated in respect thereof with,
any Person other than the Purchasers and not more than 23 other Institutional
Investors, each of which has been offered the Notes, the Guaranties or such
similar Securities at a private sale for investment and not through any form of
general solicitation, advertising, seminar or other public process. Neither the
Company nor anyone acting on its behalf has taken, or will take, any action that
would subject the issuance or sale of the Notes or the execution and delivery of
the Guaranties to the registration requirements of section 5 of the Securities
Act or to the registration requirements of any Securities or blue sky laws of
any applicable jurisdiction. -9-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr016.jpg]
Section 5.14. Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes hereunder for general corporate purposes. No
part of the proceeds from the sale of the Notes hereunder will be used, directly
or indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
Securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 5% of the value of the consolidated assets of the Company
and its Subsidiaries and the Company does not have any present intention that
margin stock will constitute more than 5% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U. Section 5.15.
Existing Indebtedness; Future Liens. (a) Except as described therein, Schedule
5.15 sets forth a complete and correct list of all outstanding Indebtedness of
the Company and its Subsidiaries as of June 30, 2020 (including descriptions of
the obligors and obligees, principal amounts outstanding, any collateral
therefor and any Guaranties thereof), since which date there has been no
Material change in the amounts, interest rates, sinking funds, installment
payments or maturities of the Indebtedness of the Company or its Subsidiaries.
Neither the Company nor any Subsidiary is in default and no waiver of default is
currently in effect, in the payment of any principal or interest on any
Indebtedness of the Company or such Subsidiary and no event or condition exists
with respect to any Indebtedness of the Company or any Subsidiary that would
permit (or that with notice or the lapse of time, or both, would permit) one or
more Persons to cause such Indebtedness to become due and payable before its
stated maturity or before its regularly scheduled dates of payment. (b) Except
as disclosed in Schedule 5.15, neither the Company nor any Subsidiary has agreed
or consented to cause or permit any of its Property, whether now owned or
hereafter acquired, to be subject to a Lien that secures Indebtedness or to
cause or permit in the future (upon the happening of a contingency or otherwise)
any of its Property, whether now owned or hereafter acquired, to be subject to a
Lien that secures Indebtedness. (c) Neither the Company nor any Subsidiary is a
party to, or otherwise subject to any provision contained in, any instrument
evidencing Indebtedness of the Company or such Subsidiary, any agreement
relating thereto or any other agreement (including, but not limited to, its
Organizational Documents) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Company or any Subsidiary,
except as disclosed in Schedule 5.15. Section 5.16. Foreign Assets Control
Regulations, Etc. (a) Neither the Company nor any Controlled Entity (i) is a
Blocked Person, (ii) has been notified that its name appears or may in the
future appear on a State Sanctions -10-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr017.jpg]
List or (iii) is a target of sanctions that have been imposed by the United
Nations or the European Union. (b) Neither the Company nor any Controlled Entity
(i) has violated, been found in violation of, or been charged or convicted
under, any applicable U.S. Economic Sanctions Laws, Anti-Money Laundering Laws
or Anti-Corruption Laws or (ii) to the Company’s knowledge, is under
investigation by any Governmental Authority for possible violation of any U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws or Anti- Corruption Laws.
(c) No part of the proceeds from the sale of the Notes hereunder: (i)
constitutes or will constitute funds obtained on behalf of any Blocked Person or
will otherwise be used by the Company or any Controlled Entity, directly or
indirectly, (A) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, (B) for any purpose that would cause any
Purchaser to be in violation of any U.S. Economic Sanctions Laws or (C)
otherwise in violation of any U.S. Economic Sanctions Laws; (ii) will be used,
directly or indirectly, in violation of, or cause any Purchaser to be in
violation of, any applicable Anti-Money Laundering Laws; or (iii) will be used,
directly or indirectly, for the purpose of making any improper payments,
including bribes, to any Governmental Official or commercial counterparty in
order to obtain, retain or direct business or obtain any improper advantage, in
each case which would be in violation of, or cause any Purchaser to be in
violation of, any applicable Anti-Corruption Laws. (d) The Company has
established procedures and controls which it reasonably believes are adequate
(and otherwise comply with applicable law) to ensure that the Company and each
Controlled Entity is and will continue to be in compliance with all applicable
U.S. Economic Sanctions Laws, Anti-Money Laundering Laws and Anti- Corruption
Laws. Section 5.17. Status under Certain Statutes. Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the Public Utility Holding Company Act of 2005, as amended, the ICC
Termination Act of 1995, as amended, or the Federal Power Act, as amended, nor
is the Company a “commodity pool” as that term is defined under the Commodity
Exchange Act. Section 5.18. Environmental Matters. (a) Neither the Company nor
any Subsidiary has knowledge of any claim or has received any notice of any
claim and no proceeding has been instituted asserting any claim against the
Company or any of its Subsidiaries or any of their respective real properties or
other assets now or formerly owned, leased or operated by any of them, alleging
any damage to the environment or violation of any Environmental Laws, except, in
each case, such as could not reasonably be expected to result in a Material
Adverse Effect. -11-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr018.jpg]
(b) Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect. (c) Neither the Company nor any Subsidiary has stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them in a manner which is contrary to any Environmental Law that
could, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. (d) Neither the Company nor any Subsidiary has disposed
of any Hazardous Materials in a manner which is contrary to any Environmental
Law that could, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect. (e) All buildings on all real properties
now owned, leased or operated by the Company or any Subsidiary are in compliance
with applicable Environmental Laws, except where failure to comply could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect. Section 5.19. Pool Properties. As of the Execution Date, the
Properties in the Pool are listed on the attachment to the Officer’s Certificate
being delivered pursuant to Section 4.11 and each such Property complies with
the requirements of Section 9.8. Section 5.20. No Contractual or Corporate
Restrictions. No Obligor is a party to, or bound by, any contract, agreement or
charter or other corporate restriction materially and adversely affecting its
business, Property, assets, operations or condition, financial or otherwise.
SECTION 6. REPRESENTATIONS OF THE PURCHASERS. Section 6.1. Purchase for
Investment. Each Purchaser severally represents that it is purchasing the Notes
for its own account or for one or more separate accounts maintained by such
Purchaser or for the account of one or more pension or trust funds and not with
a view to the distribution thereof, provided that the disposition of such
Purchaser’s or their property shall at all times be within such Purchaser’s or
their control. Each Purchaser understands that the Notes have not been
registered under the Securities Act and may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes. Section 6.2. Source of Funds. Each Purchaser
severally represents that at least one of the following statements is an
accurate representation as to each source of funds (a “Source”) to be used by
such Purchaser to pay the purchase price of the Notes to be purchased by such
Purchaser hereunder: (a) the Source is an “insurance company general account”
(as the term is defined in the United States Department of Labor’s Prohibited
Transaction Exemption -12-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr019.jpg]
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or (b) the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or (c) the Source
is either (i) an insurance company pooled separate account, within the meaning
of PTE 90-1 or (ii) a bank collective investment fund, within the meaning of the
PTE 91-38 and, except as disclosed by such Purchaser to the Company in writing
pursuant to this clause (c), no employee benefit plan or group of plans
maintained by the same employer or employee organization beneficially owns more
than 10% of all assets allocated to such pooled separate account or collective
investment fund; or (d) the Source constitutes assets of an “investment fund”
(within the meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a
“qualified professional asset manager” or “QPAM” (within the meaning of Part VI
of the QPAM Exemption), no employee benefit plan’s assets that are managed by
the QPAM in such investment fund, when combined with the assets of all other
employee benefit plans established or maintained by the same employer or by an
affiliate (within the meaning of Part VI(c)(1) of the QPAM Exemption) of such
employer or by the same employee organization and managed by such QPAM,
represent more than 20% of the total client assets managed by such QPAM, the
conditions of Part I(c) and (g) of the QPAM Exemption are satisfied, neither the
QPAM nor a person controlling or controlled by the QPAM maintains an ownership
interest in the Company that would cause the QPAM and the Company to be
“related” within the meaning of Part VI(h) of the QPAM Exemption and (i) the
identity of such QPAM and (ii) the names of any employee benefit plans whose
assets in the investment fund, when combined with the assets of all other
employee benefit plans established or maintained by the same employer or by an
affiliate (within the meaning of Part VI(c)(1) of the QPAM Exemption) of such
employer or by the same employee organization, represent 10% or more of the
assets of such investment fund, have been disclosed to the Company in writing
pursuant to this clause (d); or (e) the Source constitutes assets of a “plan(s)”
(within the meaning of Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed
by an “in-house asset manager” or “INHAM” (within the meaning of Part IV(a) of
the INHAM Exemption), the conditions of Part I(a), (g) and (h) of the INHAM
Exemption are satisfied, neither the -13-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr020.jpg]
INHAM nor a person controlling or controlled by the INHAM (applying the
definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10% or
more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or (f) the
Source is a governmental plan; or (g) the Source is one or more employee benefit
plans, or a separate account or trust fund comprised of one or more employee
benefit plans, each of which has been identified to the Company in writing
pursuant to this clause (g); or (h) the Source does not include assets of any
employee benefit plan, other than a plan exempt from the coverage of ERISA. As
used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA. SECTION 7. INFORMATION AS TO COMPANY. Section
7.1. Financial and Business Information. The Company shall deliver to each
Purchaser and each holder of a Note that is an Institutional Investor: (a)
Quarterly Statements – upon the earlier of (1) the date by which the Parent’s
quarterly financial statements are required to be delivered under any Material
Credit Facility and (2) five Business Days greater than the period applicable to
the filing of the Parent’s Quarterly Report on Form 10-Q (the “Form 10-Q”) with
the SEC regardless of whether the Parent is subject to the filing requirements
thereof, duplicate copies of, (i) a consolidated balance sheet of the Company
and its Subsidiaries as at the end of such quarter, and (ii) consolidated
statements of income, changes in equity and cash flows of the Company and its
Subsidiaries, for such quarter and (in the case of the second and third
quarters) for the portion of the fiscal year ending with such quarter, setting
forth in each case in comparative form the figures for the corresponding periods
in the previous fiscal year, all in reasonable detail, prepared in accordance
with Generally Accepted Accounting Principles applicable to quarterly financial
statements generally, and certified by a Senior Financial Officer as fairly
presenting, in all material respects, the financial position of the companies
being reported on and their results of operations and cash flows, subject to
changes resulting from year- end adjustments; (b) Annual Statements – upon the
earlier of (1) the date by which the Parent’s annual financial statements are
required to be delivered under any Material Credit Facility and (2) five
Business Days greater than the period applicable to the filing of the Parent’s
-14-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr021.jpg]
Annual Report on Form 10-K (the “Form 10-K”) with the SEC regardless of whether
the Parent is subject to the filing requirements thereof, duplicate copies of,
(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such year, and (ii) consolidated statements of income, changes in equity
and cash flows of the Company and its Subsidiaries for such year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
in reasonable detail, prepared in accordance with Generally Accepted Accounting
Principles, and accompanied by an opinion thereon (without a “going concern” or
similar qualification or exception and without any qualification or exception as
to the scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with Generally Accepted
Accounting Principles, and that the examination of such accountants in
connection with such financial statements has been made in accordance with the
standards of the Public Company Accounting Oversight Board (United States), and
that such audit provides a reasonable basis for such opinion in the
circumstances; (c) SEC and Other Reports – promptly upon their becoming
available, one copy of (i) each financial statement, report or notice sent by
the Company or any Subsidiary to its principal lending banks as a whole
(excluding information sent to such banks in the ordinary course of
administration of a bank facility, such as information relating to pricing and
borrowing availability, but including notice regarding any changes in the
capitalization rate used therein for the purpose of calculating the value of
operating real estate assets of the Company and its Subsidiaries thereunder) or
to its public Securities holders generally, and (ii) each regular or periodic
report, each registration statement (without exhibits except as expressly
requested by such Purchaser or holder), each proxy statement and each prospectus
and all amendments thereto filed by the Company or any Subsidiary with the SEC;
(d) Notice of Default or Event of Default; Material Adverse Change; Material
Litigation – promptly, and in any event within five Business Days after a
Responsible Officer obtains actual knowledge of the existence of (i) any Default
or Event of Default or that any Person has given any notice or taken any action
with respect to a claimed default hereunder or that any Person has given any
notice or taken any action with respect to a claimed default of the type
referred to in Section 11(e), (ii) the institution or threatened institution of
any lawsuit or proceeding affecting any Obligor in which the claim exceeds the
lesser of (A) $5,000,000 or (B) the amount of applicable insurance coverage
maintained by such Obligor or (iii) any Material Adverse Change, in each case, a
written notice specifying the nature and, if applicable, period of existence
thereof and what action the Company is taking or proposes to take with respect
thereto; -15-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr022.jpg]
(e) ERISA Matters – promptly, and in any event within five Business Days after a
Responsible Officer obtains actual knowledge of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto: (i) with respect to any
Plan, any reportable event, as defined in section 4043(c) of ERISA and the
regulations thereunder, for which notice thereof has not been waived pursuant to
such regulations as in effect on the Execution Date; or (ii) the taking by the
PBGC of steps to institute, or the threatening by the PBGC of the institution
of, proceedings under section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan, or the receipt by the Company
or any ERISA Affiliate of a notice from a Multiemployer Plan that such action
has been taken by the PBGC with respect to such Multiemployer Plan; or (iii) any
event, transaction or condition that could result in the incurrence of any
liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, Properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect; (f) Notices from
Governmental Authority – promptly, and in any event within 30 days of receipt
thereof, copies of any notice to the Company or any Subsidiary from any federal
or state Governmental Authority relating to any order, ruling, statute or other
law or regulation that could reasonably be expected to have a Material Adverse
Effect; (g) Resignation or Replacement of Auditors – within 10 days following
the date on which the Company’s auditors resign or the Company elects to change
auditors, as the case may be, notification thereof, together with such further
information as the Required Holders may request; and (h) Requested Information –
with reasonable promptness, such other data and information relating to the
business, operations, affairs, financial condition, assets or Properties of the
Company or any of its Subsidiaries (including, but without limitation, actual
copies of the Parent’s Form 10-Q and Form 10-K) or relating to the ability of
the Obligors to perform their respective obligations hereunder and under the
Notes and the other Transaction Documents, as applicable, as from time to time
may be reasonably requested by any such Purchaser or holder of a Note. Section
7.2. Officer’s Certificate. The Company shall, within 50 days after the end of
each quarter (except the last quarter) of each fiscal year of the Parent, and
within 100 days after the end of each fiscal year of the Parent, deliver to each
Purchaser and each holder of a Note a certificate of a Senior Financial Officer:
-16-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr023.jpg]
(a) Covenant Compliance – setting forth the information from the financial
statements delivered pursuant to Section 7.1(a) or Section 7.1(b) that is
required in order to establish whether the Company was in compliance with the
requirements of Sections 9 and 10 during the quarterly or annual period covered
by the financial statements then being furnished (including such schedules,
computations and other information, including, without limitation, information
as to Unconsolidated Affiliates of the Company, in reasonable detail as may be
required to demonstrate compliance with the covenants set forth herein), and the
calculation of the amount, ratio or percentage then in existence. In the event
that the Company or any Subsidiary has made an election to measure any financial
liability using fair value (which election is being disregarded for purposes of
determining compliance with this Agreement pursuant to Section 22.2) as to the
period covered by any such financial statement, such Senior Financial Officer’s
certificate as to such period shall include a reconciliation from Generally
Accepted Accounting Principles with respect to such election; (b) Event of
Default – certifying that such Senior Financial Officer has reviewed the
relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Company and its
Subsidiaries from the beginning of the quarterly or annual period covered by the
statements then being furnished to the date of the certificate and that such
review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists (including, without limitation, any
such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto; (c) Capital Plan – setting forth a
current capital plan for the next four calendar quarters, including projected
sources and uses of funds (including dividend and debt payments); (d) Property
List – in the case of the financial statements delivered pursuant to Section
7.1(a), containing a detailed listing of the Company and its Subsidiaries’
Property and the Net Book Basis thereof and identifying each Property in the
Pool; (e) FFO – containing a statement of Funds From Operations; and (f)
Subsidiary Guarantors – setting forth a list of all Subsidiaries that are
Subsidiary Guarantors and certifying that each Subsidiary that is required to be
a Subsidiary Guarantor pursuant to Section 9.7 is a Subsidiary Guarantor, in
each case, as of the date of such certificate of a Senior Financial Officer.
Section 7.3. Visitation; Professional Services. The Company shall permit the
representatives of each Purchaser and each holder of a Note that is an
Institutional Investor: (a) No Default – if no Default or Event of Default then
exists, at the expense of such holder and upon reasonable prior notice to the
Company, to visit the principal -17-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr024.jpg]
executive office of the Company, to discuss the affairs, finances and accounts
of the Company and its Subsidiaries with the Company’s officers, and its
independent public accountants, and (with the consent of the Company, which
consent will not be unreasonably withheld) to visit the other offices and
Properties of the Company and each Subsidiary, all at such reasonable times and
as often as may be reasonably requested in writing; (b) Default – if a Default
or Event of Default then exists, at the expense of the Company to visit and
inspect any of the offices or Properties of the Company or any Subsidiary, to
examine all their respective books of account, records, reports and other
papers, to make copies and extracts therefrom, and to discuss their respective
affairs, finances and accounts with their respective officers and independent
public accountants (and by this provision the Company authorizes said
accountants to discuss the affairs, finances and accounts of the Company and its
Subsidiaries), all at such times and as often as may be requested; and (c)
Professional Services –promptly upon the request of any holder that is an
Institutional Investor, the Company, at the Company’s sole cost and expense,
shall: (i) allow an inspection and/or appraisal of the Obligors’ Property to be
made by a Person approved by the requesting holder in its sole discretion; and
(ii) whenever a holder that is an Institutional Investor has reasonable cause to
believe that a Default or Event of Default may exist, cause to be conducted or
prepared any other written report, summary, opinion, inspection, review, survey,
audit or other professional service relating to the Property of the Company and
its Subsidiaries or any operations in connection with it (all as designated in
the holder’s request), including, without limitation, any accounting,
architectural, consulting, engineering, design, legal, management, pest control,
surveying, title abstracting or other technical, managerial or professional
service relating to such Property or its operations. Section 7.4. Electronic
Delivery. Financial statements, opinions of independent certified public
accountants, other information and Officer’s Certificates that are required to
be delivered by the Company pursuant to Sections 7.1(a), (b) or (c) and Section
7.2 shall be deemed to have been delivered if the Company satisfies any of the
following requirements with respect thereto: (i) such financial statements
satisfying the requirements of Section 7.1(a) or (b) and related Officer’s
Certificate satisfying the requirements of Section 7.2 are delivered to each
Purchaser and each holder of a Note by e-mail; (ii) the Company shall have
timely filed such Form 10-Q or Form 10- K, satisfying the requirements of
Section 7.1(a) or Section 7.1(b), as the case may be, with the SEC and shall
have made such form available on “EDGAR” (or any successor thereto established
by the SEC) or on its home page on the internet, which is located at
www.eastgroup.net as of the Execution Date, and shall have delivered the related
Officer’s Certificate satisfying the requirements of Section 7.2 to each
Purchaser and each holder of a Note by e-mail or by posting on IntraLinks or on
-18-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr025.jpg]
any other similar website to which each Purchaser and each holder of Notes has
free access; (iii) such financial statements satisfying the requirements of
Section 7.1(a) or Section 7.1(b) and related Officer’s Certificate satisfying
the requirements of Section 7.2 are timely posted by or on behalf of the Company
on IntraLinks or on any other similar website to which each Purchaser and each
holder of Notes has free access; (iv) the Company shall have filed any of the
items referred to in Section 7.1(c)(ii) with the SEC and shall have made such
items available on “EDGAR” (or any successor thereto established by the SEC) or
on its home page on the internet or on IntraLinks or on any other similar
website to which each Purchaser and each holder of Notes has free access, or
shall have delivered such items to each Purchaser and each holder of a Note by
e-mail; or (v) the Company shall have made the items referred to in Section
7.1(c)(i) available on its home page on the internet or on IntraLinks or on any
other similar website to which each Purchaser and each holder of Notes has free
access, or shall have delivered such items to each Purchaser and each holder of
a Note by e-mail; provided, however, that in no case shall access to such
financial statements, other information and Officer’s Certificates be
conditioned upon any waiver or other agreement or consent (other than
confidentiality provisions consistent with Section 20 of this Agreement);
provided further; in the case of any of clause (ii), (iii), (iv) or (v), the
Company shall have given each Purchaser and each holder of a Note written notice
within five Business Days, which may be by e-mail or in accordance with Section
18, of such posting or filing in connection with each delivery. SECTION 8.
PAYMENT AND PREPAYMENT OF THE NOTES. Section 8.1. Maturity. As provided therein,
the entire unpaid principal balance of each Note shall be due and payable on the
Maturity Date thereof. Section 8.2. Optional Prepayments with Make-Whole Amount.
The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes, in an amount not less
than 5% of the aggregate principal amount of the Notes then outstanding in the
case of a partial prepayment, at 100% of the principal amount so prepaid, and
the Make-Whole Amount determined for the prepayment date with respect to such
principal amount. The Company will give each holder of Notes written notice of
each optional prepayment under this Section 8.2 not less than 10 days and not
more than 60 days prior to the date fixed for such prepayment unless the Company
and the Required Holders agree to another time period pursuant to Section 17.
Each such notice shall specify such date (which shall be a Business Day), the
aggregate principal amount of the Notes to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid (determined in
accordance with Section 8.3), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer as to the estimated Make- -19-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr026.jpg]
Whole Amount due in connection with such prepayment (calculated as if the date
of such notice were the date of the prepayment), setting forth the details of
such computation. Two Business Days prior to such prepayment, the Company shall
deliver to each holder of Notes a certificate of a Senior Financial Officer
specifying the calculation of such Make-Whole Amount as of the specified
prepayment date. Section 8.3. Allocation of Partial Prepayments. In the case of
each partial prepayment of the Notes pursuant to Section 8.2, the principal
amount of the Notes to be prepaid shall be allocated among all of the Notes at
the time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof not theretofore called for prepayment. Section
8.4. Maturity; Surrender, Etc. In the case of each optional prepayment of Notes
pursuant to this Section 8, the principal amount of each Note to be prepaid
shall mature and become due and payable on the date fixed for such prepayment,
together with interest on such principal amount accrued to such date and the
applicable Make-Whole Amount, if any. From and after such date, unless the
Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Company and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.
Section 8.5. Purchase of Notes. The Company will not, and will not permit any
Affiliate to, purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to an offer to purchase made by the Company or an
Affiliate pro rata to the holders of all Notes at the time outstanding upon the
same terms and conditions. Any such offer shall provide each holder of Notes
with sufficient information to enable it to make an informed decision with
respect to such offer, and shall remain open for acceptance for at least 20
Business Days. If the holders of more than 25% of the unpaid principal amount of
the Notes then outstanding accept such offer, the Company shall promptly notify
the remaining holders of such fact and the expiration date for the acceptance by
holders of Notes of such offer shall be extended by the number of days necessary
to give each such remaining holder at least five Business Days from its receipt
of such notice to accept such offer. The Company will promptly cancel all Notes
acquired by it or any Affiliate pursuant to any payment, prepayment or purchase
of Notes pursuant to this Agreement and no Notes may be issued in substitution
or exchange for any such Notes. Section 8.6. Make-Whole Amount. “Make-Whole
Amount” means, with respect to any Note, an amount equal to the excess, if any,
of the Discounted Value of the Remaining Scheduled Payments with respect to the
Called Principal of such Note over the amount of such Called Principal, provided
that the Make-Whole Amount may in no event be less than zero. For the purposes
of determining the Make-Whole Amount, the following terms have the following
meanings: -20-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr027.jpg]
“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal. “Reinvestment Yield”
means, with respect to the Called Principal of any Note, 0.50% over the yield to
maturity implied by the “Ask Yield(s)” reported as of 10:00 a.m. (New York City
time) on the second Business Day preceding the Settlement Date with respect to
such Called Principal, on the display designated as “Page PX1” (or such other
display as may replace Page PX1) on Bloomberg Financial Markets for the most
recently issued actively traded on-the-run U.S. Treasury securities (“Reported”)
having a maturity equal to the Remaining Average Life of such Called Principal
as of such Settlement Date. If there are no such U.S. Treasury securities
Reported having a maturity equal to such Remaining Average Life, then such
implied yield to maturity will be determined by (a) converting U.S. Treasury
bill quotations to bond equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between the “Ask Yield(s)” Reported for
the applicable most recently issued actively traded on-the-run U.S. Treasury
securities with the maturities (i) closest to and greater than such Remaining
Average Life and (ii) closest to and less than such Remaining Average Life. The
Reinvestment Yield shall be rounded to the number of decimal places as appears
in the interest rate of the applicable Note. If such yields are not Reported or
the yields Reported as of such time are not ascertainable (including by way of
interpolation), then “Reinvestment Yield” means, with respect to the Called
Principal of any Note, 0.50% over the yield to maturity implied by the U.S.
Treasury constant maturity yields reported, for the latest day for which such
yields have been so reported as of the second Business Day preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (or any comparable successor publication) for the U.S.
Treasury constant maturity having a term equal to the Remaining Average Life of
such Called Principal as of such Settlement Date. If there is no such U.S.
Treasury constant maturity having a term equal to such Remaining Average Life,
such implied yield to maturity will be determined by interpolating linearly
between (1) the U.S. Treasury constant maturity so reported with the term
closest to and greater than such Remaining Average Life and (2) the U.S.
Treasury constant maturity so reported with the term closest to and less than
such Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Note.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (a) such Called Principal into (b) the sum of the
products obtained by multiplying (i) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (ii) the number of
years, computed on the basis of a 360-day year comprised of twelve 30-day months
and calculated to two decimal places, that will elapse between -21-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr028.jpg]
the Settlement Date with respect to such Called Principal and the scheduled due
date of such Remaining Scheduled Payment. “Remaining Scheduled Payments” means,
with respect to the Called Principal of any Note, all payments of such Called
Principal and interest thereon that would be due after the Settlement Date with
respect to such Called Principal if no payment of such Called Principal were
made prior to its scheduled due date, provided that if such Settlement Date is
not a date on which interest payments are due to be made under the Notes, then
the amount of the next succeeding scheduled interest payment will be reduced by
the amount of interest accrued to such Settlement Date and required to be paid
on such Settlement Date pursuant to Section 8.4 or Section 12.1. “Settlement
Date” means, with respect to the Called Principal of any Note, the date on which
such Called Principal is to be prepaid pursuant to Section 8.2 or has become or
is declared to be immediately due and payable pursuant to Section 12.1, as the
context requires. Section 8.7. Prepayment upon a Change of Control. (a) Promptly
and in any event within five Business Days after the occurrence of a Change of
Control, the Company will give written notice thereof (a “Change of Control
Notice”) to the holders of all outstanding Notes, which Change of Control Notice
shall (i) refer specifically to this Section 8.7, (ii) describe the Change of
Control in reasonable detail and specify the Change of Control Prepayment Date
and the Response Date (as respectively defined below) in respect thereof, and
(iii) offer to prepay all Notes at the price specified below on the date therein
specified (the “Change of Control Prepayment Date”), which shall be a Business
Day following the Response Date referred to below and in any event not more than
45 days after the date of such Change of Control Notice. Each holder of a Note
will notify the Company of such holder’s acceptance or rejection of such offer
by giving written notice of such acceptance or rejection to the Company on or
before the date for such notice specified in such Change of Control Notice (the
“Response Date”), which specified date shall be not less than 20 days nor more
than 30 days after the date of such Change of Control Notice. The Company shall
prepay on the Change of Control Prepayment Date all of the Notes held by the
holders as to which such offer has been so accepted (it being understood that
failure of any holder to accept such offer on or before the Response Date shall
be deemed to constitute rejection by such holder), at 100% of the principal
amount of each such Note together with interest accrued thereon to the Change of
Control Prepayment Date, without premium. If any holder shall reject (or be
deemed to have rejected) such offer with respect to any Note held by such holder
on or before the Response Date, such holder shall be deemed to have waived its
rights under this Section 8.7 to require prepayment of such Note for which such
offer was rejected (or deemed rejected) in respect of such Change of Control but
not in respect of any subsequent Change of Control. (b) For purposes of this
Section 8.7, any holder of more than one Note may act separately with respect to
each Note so held (with the effect that a holder of more than one Note may
accept such offer with respect to one or more Notes so held and reject such
offer with respect to one or more other Notes so held) -22-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr029.jpg]
(c) “Change of Control” means a change resulting when (a) any Person or Persons
acting together which would constitute a Group together with any Affiliates
thereof shall at any time either (i) Beneficially Own more than 50% of the
aggregate voting power of all classes of Voting Stock of the Parent or (ii)
succeed in having sufficient of its or their nominees elected to the Board of
Directors of the Parent, such that such nominees, when added to any existing
directors remaining on the Board of Directors of the Parent after such election
who is an Affiliate of such Person or Group, shall constitute a majority of the
Board of Directors of the Parent or (b) the Parent ceases to own, directly or
indirectly, at least 51% of the evidence of ownership of the Operating
Partnership. As used herein (1) “Beneficially Own” means “beneficially own” as
defined in Rule 13d-3 of the Securities Exchange Act of 1934, as amended, or any
successor provision thereto; provided, however, that, for purposes of this
definition, a Person shall not be deemed to Beneficially Own securities tendered
pursuant to a tender or exchange offer made by or on behalf of such Person or
any of such Person’s Affiliates until such tendered securities are accepted for
purchase or exchange; (2) “Group” means a “group” for purposes of Section 13(d)
of the Securities Exchange Act of 1934, as amended; and (3) “Voting Stock” of
any Person shall mean capital stock of such Person which ordinarily has voting
power for the election of directors (or persons performing similar functions) of
such Person, whether at all times or only so long as no senior class of
securities has such voting power by reason of any contingency. Section 8.8.
Payments Due on Non-Business Days. Anything in this Agreement or the Notes to
the contrary notwithstanding (but without limiting the requirement in Section
8.2 and Section 8.7 that the notice of any optional prepayment or prepayment
upon a Change of Control, respectively, specify a Business Day as the date fixed
for such prepayment), (a) subject to clause (b), any payment of interest on any
Note that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day without including the additional days elapsed in the
computation of the interest payable on such next succeeding Business Day; and
(b) any payment of principal of or Make-Whole Amount on any Note (including
principal due on the Maturity Date of such Note) that is due on a date that is
not a Business Day shall be made on the next succeeding Business Day and shall
include the additional days elapsed in the computation of interest payable on
such next succeeding Business Day. SECTION 9. AFFIRMATIVE COVENANTS. The
Operating Partnership and the Parent, jointly and severally, covenant that from
the Execution Date until the Closing and thereafter, so long as any of the Notes
are outstanding: Section 9.1. Compliance with Laws. Without limiting Section
10.4, the Company will, and will cause each of its Subsidiaries to, comply with
all Legal Requirements to which each of them is subject, as applicable,
including, without limitation, ERISA, Environmental Laws, the USA PATRIOT Act
and the other laws and regulations that are referred to in Section 5.16, and
will obtain and maintain in effect all licenses, certificates, permits,
franchises and other governmental authorizations necessary to the ownership of
their respective Properties or to the conduct of their respective businesses, in
each case to the extent necessary to ensure that non- compliance with such laws,
ordinances or governmental rules or regulations or failures to obtain or
maintain in effect such licenses, certificates, permits, franchises and other
governmental -23-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr030.jpg]
authorizations could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The Parent will comply with all
Legal Requirements to maintain, and will at all times qualify as and maintain,
its status as a real estate investment trust under Section 856(c)(1) of the Code
or any successor provision. Section 9.2. Insurance. The Company will, and will
cause each of its Subsidiaries to, maintain, with financially sound and
reputable insurers, insurance with respect to their respective Properties and
businesses against such casualties and contingencies, of such types, on such
terms and in such amounts (including deductibles, co-insurance and
self-insurance, if adequate reserves are maintained with respect thereto) as is
customary in the case of entities of established reputations engaged in the same
or a similar business and similarly situated. Section 9.3. Maintenance of
Properties. The Company will, and will cause each of its Subsidiaries to,
maintain and keep, or cause to be maintained and kept, their respective
Properties in good repair, working order and condition (other than ordinary wear
and tear), so that the business carried on in connection therewith may be
properly conducted at all times, provided that this Section 9.3 shall not
prevent the Company or any Subsidiary from discontinuing the operation and the
maintenance of any of its Properties if such discontinuance is desirable in the
conduct of its business and the Company has concluded that such discontinuance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Section 9.4. Payment of Taxes and Claims. The Company
will, and will cause each of its Subsidiaries to, file all tax returns required
to be filed in any jurisdiction and to pay and discharge all taxes shown to be
due and payable on such returns and all other taxes, assessments, governmental
charges, or levies imposed on them or any of their Properties, assets, income or
franchises, to the extent the same have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a Lien on Properties or assets of the Company or any
Subsidiary, provided that neither the Company nor any Subsidiary need pay any
such tax, assessment, charge, levy or claim if the amount, applicability or
validity thereof is contested by the Company or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and the Company or any
Subsidiary has established adequate reserves therefor in accordance with
Generally Accepted Accounting Principles on the books of the Company or such
Subsidiary. Section 9.5. Corporate Existence, Etc. Subject to Section 10.2, the
Company will at all times preserve and keep its corporate existence in full
force and effect. The Company will at all times preserve and keep in full force
and effect the corporate existence of each Subsidiary (unless merged into the
Company or a Wholly-Owned Subsidiary) and all rights and franchises of the
Company and its Subsidiaries unless, in the good faith judgment of the Company,
the termination of or failure to preserve and keep in full force and effect such
corporate existence, right or franchise could not, individually or in the
aggregate, have a Material Adverse Effect. Section 9.6. Books and Records. The
Company will, and will cause each of its Subsidiaries to, maintain proper books
of record and account in conformity with Generally Accepted Accounting
Principles and all applicable Legal Requirements of any Governmental Authority
having legal or regulatory jurisdiction over the Company or such Subsidiary, as
the case may be. The Company will, and will cause each of its Subsidiaries to,
keep books, records and -24-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr031.jpg]
accounts which, in reasonable detail, accurately reflect all transactions and
dispositions of assets. The Company and its Subsidiaries have devised a system
of internal accounting controls sufficient to provide reasonable assurances that
their respective books, records, and accounts accurately reflect all
transactions and dispositions of assets and the Company will, and will cause
each of its Subsidiaries to, continue to maintain such system. Section 9.7.
Guarantors. (a) The Company will cause each Subsidiary of the Parent (other than
the Operating Partnership) that guarantees or otherwise becomes liable at any
time, whether as a borrower or an additional or co-borrower or otherwise, for or
in respect of any Indebtedness under any Material Credit Facility to
concurrently therewith deliver the following to each holder of a Note: (i) a
Guaranty; (ii) a certificate signed by an authorized responsible officer of such
Guarantor containing representations and warranties on behalf of such Guarantor
to the same effect, mutatis mutandis, as those contained in Sections 5.1, 5.2,
5.6, and 5.7 of this Agreement (with respect to such Guarantor and such
Guaranty); (iii) all documents as may be reasonably requested by the Required
Holders to evidence the due organization, continuing existence and good standing
of such Guarantor and the due authorization by all requisite action on the part
of such Guarantor of the execution and delivery of such Guaranty and the
performance by such Guarantor of its obligations thereunder; and (iv) an opinion
of counsel reasonably satisfactory to the Required Holders covering such matters
relating to such Guarantor and such Guaranty as the Required Holders may
reasonably request. (b) The Company may request in writing that the holders of
the Notes release, and upon receipt of such request the holders shall release, a
Guarantor from its Guaranty so long as: (i) such Guarantor is not otherwise
required to be a party to such Guaranty under the immediately preceding
subsection (a) or Section 9.8(b); (ii) no Default or Event of Default shall then
be in existence or would occur as a result of such release; (iii) the
representations and warranties made or deemed made by the Company and each other
Obligor in the Transaction Documents to which any of them is a party, as
applicable, shall be true and correct on and as of the date of such release with
the same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
accurate on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Transaction Documents; and (iv) each
holder of a Note shall have received such written request at least 10 days (or
such shorter period as may be acceptable to the Required Holders) prior to the
requested date of release. Delivery by the Company to the holders of the Notes
of any such request shall constitute a representation by the Company that the
matters set forth in the preceding sentence (both as -25-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr032.jpg]
of the date of the giving of such request and as of the date of the
effectiveness of such request) are true and correct with respect to such
request. The holders agree to furnish to the Company, upon the Company’s written
request and at the Company’s sole cost and expense, any release, termination, or
other agreement or document evidencing the foregoing release as may be
reasonably requested by the Company. (c) Notwithstanding the foregoing, if any
lender or agent is paid any remuneration as consideration for the release of
such Guarantor as a borrower, co-borrower or guarantor under a Material Credit
Facility, then such remuneration shall be concurrently paid, on the same
equivalent terms, ratably to each holder of the Notes then outstanding. Section
9.8. Property Pool. (a) The Company will and, subject to Section 9.8(b), the
Company’s Subsidiaries will, at all times own (in fee simple title or through an
Eligible Ground Lease) a pool (the “Pool”) of assets that are not mortgaged,
pledged, hypothecated, or encumbered in any manner, other than Permitted
Encumbrances, with an aggregate Value such that the total amount of the
Company’s Indebtedness other than Secured Debt outstanding from time to time,
shall never be greater than 60% of such Value. The Pool shall have the following
characteristics: (i) assets in the Pool shall be completed income producing
Industrial Buildings (including properties containing multiple buildings in one
industrial park), with parking sufficient to meet all Legal Requirements and
consistent with market conditions that will accommodate full occupancy of the
building, provided, however, that Los Angeles Corporate Center Office Building
in Los Angeles, California, will not be excluded from the Pool because it is not
an Industrial Building, (ii) the Company must have received from third party
independent consultants, written assessments (including, without limitation,
Phase I environmental reports) for each Property in, or to be added to, the Pool
that do not disclose any material environmental conditions, structural defects
or title defects, or other material risks related to such Property, and (iii) no
Property in the Pool shall be owned by the Parent, the Operating Partnership or
a Subsidiary which has a provision in its Organizational Documents which has or
may have the effect of prohibiting or limiting the Parent’s, the Operating
Partnership’s or the Subsidiary’s ability to sell, transfer or convey such
Property. If requested by a holder, the Company will provide to such holder
written assessments from third party independent environmental consultants for
all Pool Properties acquired after the Execution Date. If the Required Holders
determine that there are material environmental conditions existing on or risks
to such Properties, the Properties will be excluded from the Pool. (b) If any
Property to be included in the Pool is owned by a Subsidiary of the Company, it
may be included in the Pool only if: (i) the owner of the Property is either (A)
a Wholly-Owned Subsidiary of the Company or (B) if not a Wholly-Owned
Subsidiary, then (1) the Value of the Property owned by such Subsidiary
(“Partial Subsidiary Real Estate”) to be used in the calculation in clause (a)
above shall be as provided in clause (a) multiplied by the cumulative percentage
interest of the Subsidiary owned by the Company, and (2) the Company controls
all major decisions regarding the Partial Subsidiary Real -26-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr033.jpg]
Estate, including the right to sell or refinance the Partial Subsidiary Real
Estate; and (ii) the owner of the Property (A) executes a Guaranty in Proper
Form and delivers it to each holder of a Note, and otherwise meets the
requirements of Section 9.7(a), and such Guaranty remains in full force and
effect, and (B) would not at any time be in default under Section 11(f), (g), or
(k), if said subsections were applicable to said owner. (c) If the Company
requests inclusion of assets in the Pool that do not meet the requirements of
this Section 9.8, then such assets may only be included in the Pool upon the
prior written approval of the Required Holders. Section 9.9. Co-Borrowers. (a)
The Operating Partnership and the Parent shall be bound jointly and severally
with one another to keep, observe and perform the covenants, agreements,
obligations and liabilities imposed by this Agreement upon the “Company”, (b) a
release of one or more Persons comprising the “Company” shall not in any way be
deemed a release of any other Person comprising “Company”, and (c) a separate
action hereunder may be brought and prosecuted against one or more of the
Persons comprising the “Company” without limiting any liability or impairing the
right of a Purchaser or any holder to proceed against any other Person
comprising “Company”. Although it will not be a Default or an Event of Default
if the Operating Partnership or the Parent fails to comply with any provision of
Section 9 on or after the Execution Date and prior to the Closing, if such a
failure occurs, then any of the Purchasers may elect not to purchase the Notes
on the date of Closing that is specified in Section 3. SECTION 10. NEGATIVE
COVENANTS. The Operating Partnership and the Parent, jointly and severally,
covenant that from the Execution Date until the Closing and thereafter, so long
as any of the Notes are outstanding: Section 10.1. Transactions with Affiliates.
The Company will not, and will not permit any other Obligor to, enter into,
directly or indirectly, any transaction or group of related transactions
(including, without limitation, the purchase, lease, sale or exchange of
Properties of any kind or the rendering of any service) with any Affiliate
(other than the Company or another Obligor), except in the ordinary course and
pursuant to the reasonable requirements of the Company’s or such Obligor’s
business and upon fair and reasonable terms no less favorable to the Company or
such Obligor than would be obtainable in a comparable arm’s-length transaction
with a Person not an Affiliate. Section 10.2. Merger, Consolidation,
Acquisitions, Sale of Assets, Etc. Neither the Parent nor the Operating
Partnership will, nor will either permit any Guarantor to, in a single
transaction or series of related transactions, directly or indirectly: (a)
consolidate with or merge with any other Person or convey, transfer or lease all
or substantially all of its assets to any Person unless the successor formed by
such consolidation or the survivor of such merger or the Person that acquires by
conveyance, -27-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr034.jpg]
transfer or lease all or substantially all of the assets of the Parent, the
Operating Partnership or such Guarantor as an entirety, as the case may be,
shall be a solvent corporation or limited liability company organized and
existing under the laws of the United States or any state thereof (including the
District of Columbia), and, if the Parent, the Operating Partnership or such
Guarantor, as the case may be, is not such corporation or limited liability
company, (i) such corporation or limited liability company shall have executed
and delivered to each holder of a Note its assumption of the due and punctual
performance and observance of each covenant and condition of this Agreement, the
Notes and/or the relevant Guaranty, as applicable, (ii) such corporation or
limited liability company shall have caused to be delivered to each holder of a
Note an opinion of nationally recognized independent counsel, or other
independent counsel reasonably satisfactory to the Required Holders, to the
effect that all agreements or instruments effecting such assumption are
enforceable in accordance with their terms and comply with the terms hereof and
(iii) each Obligor, other than the Obligor that is the subject of the
transaction or series of related transactions, reaffirms its obligations under
each of the Transaction Documents to which it is a party in writing at such time
pursuant to documentation that is reasonably acceptable to the Required Holders;
or (b) acquire all or substantially all of the assets of any Person other than
an acquisition in which the Company acquires all or substantially all of the
assets of another Person and the value of the assets acquired is less than 15%
of the value of the assets of the Company on a consolidated basis (in accordance
with Generally Accepted Accounting Principles) after such acquisition; or (c)
sell, convey or lease all or any substantial part of its assets other than sales
or leases executed in the ordinary course of business; and in each case,
immediately before and immediately after giving effect to such transaction or
each transaction in any such series of transactions, no Default or Event of
Default shall have occurred and be continuing. No such sale, conveyance, or
lease of any substantial part of the assets of the Company shall have the effect
of releasing the Company from its liability under this Agreement or the Notes.
Section 10.3. Line of Business. The Company will not, and will not permit any of
its Subsidiaries to, engage in any business if, as a result, the general nature
of the business in which the Company and its Subsidiaries, taken as a whole,
would then be engaged would be substantially changed from the general nature of
the business in which the Company and its Subsidiaries, taken as a whole, are
engaged on the Execution Date as described in the Offering Letter. Section 10.4.
Economic Sanctions, Etc. The Company will not, and will not permit any
Controlled Entity to (a) become (including by virtue of being owned or
controlled by a Blocked Person), own or control a Blocked Person or (b) directly
or indirectly have any investment in or engage in any dealing or transaction
(including any investment, dealing or transaction involving the proceeds of the
Notes) with any Person if such investment, dealing or transaction (i) would
cause any holder or any affiliate of such holder to be in violation of, or
subject to sanctions under, -28-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr035.jpg]
any law or regulation applicable to such holder, or (ii) is prohibited by or
subject to sanctions under any U.S. Economic Sanctions Laws. Section 10.5.
Financial Tests. The Company will ensure that at all times, on a consolidated
basis in accordance with Generally Accepted Accounting Principles: (a) the
Secured Debt to Total Asset Value Ratio is no greater than 40%; (b) the Fixed
Charge Coverage Ratio is not less than 1.40:1.00; (c) the Unencumbered Interest
Coverage Ratio is not less than 2.00:1.00; and (d) the Total Liabilities to
Total Asset Value Ratio is no greater than 60%. Section 10.6. Liens. The Company
will not, and will not permit any of its Subsidiaries to, directly or indirectly
create, incur, assume or permit to exist (upon the happening of a contingency or
otherwise) any Lien on or with respect to any Property (including, without
limitation, any document or instrument in respect of goods or accounts
receivable) of the Company or any such Subsidiary, whether now owned or held or
hereafter acquired, or any income or profits therefrom, or assign or otherwise
convey any right to receive income or profits, unless after giving effect to
such action, no Default or Event of Default shall have occurred and be
continuing, provided that notwithstanding the foregoing, the Company will not,
and will not permit any of its Subsidiaries to, secure any Indebtedness
outstanding under or pursuant to any Material Credit Facility unless and until
the Notes (and any Guaranty) shall concurrently be secured equally and ratably
with such Indebtedness pursuant to documentation in Proper Form including,
without limitation, an intercreditor agreement and opinions of counsel to the
Company and/or any such Subsidiary, as the case may be, from counsel that is
reasonably acceptable to the Required Holders. Section 10.7. Indebtedness. The
Company will not, and will not permit any of its Subsidiaries to, create, incur,
suffer or permit to exist, or assume or guarantee, directly or indirectly,
contingently or otherwise, or become or remain liable with respect to any
Indebtedness in excess of the Indebtedness which may be incurred within the
limitations contained in Section 9.8 and Section 10.5. Section 10.8. Redemption.
Neither the Parent nor the Operating Partnership will at any time buy back,
redeem, retire or otherwise acquire, directly or indirectly, any shares of its
capital stock or other similar Equity Interests if such action would cause the
Company not to be in compliance with this Agreement, and so long as the
aggregate market value of such stock or other Equity Interests when acquired
shall not exceed, during any calendar year, 15% of the Company’s Net Worth.
Section 10.9. Loans and Investments. The Company will not, and will not permit
any of its Subsidiaries to, make any loan, advance, extension of credit or
capital contribution to, or make or have any investment in, any Person, or make
any commitment to make any such extension of credit or investment, except: (a)
travel advances in the ordinary course of business to officers, employees and
agents; -29-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr036.jpg]
(b) readily marketable securities issued or fully guaranteed by the United
States (or investments or money market accounts consisting of the same); (c)
commercial paper rated “Prime 1” by Moody’s or “A1” by S&P (or investments or
money market accounts consisting of the same); (d) certificates of deposit or
repurchase certificates issued by financial institutions (i) organized and
existing under the laws of the United States, or any state, territory, province
or possession thereof and (ii) the senior unsecured long-term debt of which is
rated at least “A2” by Moody’s or at least “A” by S&P (or investments or money
market accounts consisting of the same); provided that all of the foregoing in
clauses (b), (c) and (d) not having a maturity of more than one year from the
date of issuance thereof; (e) investments in Subsidiaries through which the
Company or a Subsidiary, as applicable, invests in real estate assets permitted
by this Agreement; (f) investments in Unconsolidated Affiliates that are engaged
primarily in the business of investment in and operation of Industrial Buildings
(valued at an amount equal to the Value of each Unconsolidated Affiliate’s
operating real estate assets multiplied by the Equity Percentage for such
Unconsolidated Affiliate); (g) loans, advances, and extensions of credit to
Persons (who are not Affiliates of any Obligor) secured by valid and enforceable
first and second priority Liens on real estate; (h) investments in undeveloped
land; (i) investments in readily marketable securities (valued at the lower of
cost or then market price) of another Person, not an Affiliate of any Obligor,
traded on a national trading exchange, that is a real estate investment trust
under Section 856(c)(1) of the Code, or that is a real estate operating company;
(j) investments in Industrial Buildings; (k) investments in real estate assets
that are being constructed or developed (including such assets that such Person
has contracted to purchase and has no option to terminate without penalty) to be
Industrial Buildings, but are not yet in operation; and (l) miscellaneous
investments in other assets not described above not to exceed 5% of Total Asset
Value in the aggregate. The Company will not, and will not permit any of its
Subsidiaries to, mortgage, pledge, hypothecate or encumber in any manner the
loans, advances or extensions of credit made pursuant to Section 10.9(g) or the
securities held pursuant to Section 10.9(i). In addition to the limitations set
forth above, in no event shall the aggregate value of all of the investments
permitted under Sections 10.9(f), (g), (h) (i), (k) (valued at the total actual
and budgeted cost of construction or -30-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr037.jpg]
development of such real estate assets (excluding any such assets on which
construction has not commenced), including such costs incurred and to be
incurred by Unconsolidated Affiliates to the extent of the greater of (i) the
Equity Percentage of the Company or any Subsidiary of the Company in the
applicable Unconsolidated Affiliate times the total actual and budgeted cost of
construction or development of the real estate and (ii) the Recourse Amount with
respect to such Unconsolidated Affiliate related to the applicable real estate
asset), and (l) exceed 30% of the Total Asset Value, after giving effect to such
investments. The calculation of the limitation pursuant to the preceding
sentence will be made without duplication if a loan or investment shall be
included in more than one category described in this Section 10.9. Section
10.10. No Negative Pledge. The Company will not, and will not permit any of its
Subsidiaries to, create, assume, or allow any Negative Pledge in favor of any
other Person affecting or relating to, any asset in the Pool; provided, however,
that nothing in this Section 10.10 shall be deemed or construed to prohibit the
Company and any of its Subsidiaries from delivering from time to time a Negative
Pledge substantially in the form contained in Section 10.6 of this Agreement in
connection with a Material Credit Facility. For purposes of this provision,
“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than this Agreement, the Notes or any
Guaranty) which prohibits or purports to prohibit the creation or assumption of
any Lien on such asset as security for Indebtedness of the Person owning such
asset or any other Person; provided, however, that (i) an agreement that permits
an Obligor to encumber its assets so long as such Obligor maintains one or more
specified ratios that may limit such Obligor’s ability to encumber its assets
but that does not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge and (ii)
an agreement similar to Section 10.6 of this Agreement shall not constitute a
Negative Pledge. Section 10.11. Restricted Payments. The Parent will not make
any Restricted Payment during any calendar quarter which, when added to all
Restricted Payments made during the same calendar quarter and the three
immediately preceding calendar quarters, exceeds 90% of the Funds From
Operations during the immediately preceding four calendar quarters; provided
that the foregoing shall not prohibit the Parent from (a) making the minimum
amount of Restricted Payments required to be made in order for the Parent to
comply with the provisions of Section 9.1, or (b) issuing stock in the Parent to
a transferor (not an Affiliate of any Obligor) of Property to the Company as a
result of said transferor’s election to convert partnership interests in the
Operating Partnership to stock in the Parent pursuant to agreements with said
transferor allowing said conversion as a portion of the consideration for the
transfer. Notwithstanding the foregoing, after the occurrence of an Event of
Default, the Parent will not make any Restricted Payment except as required by
clause (a) above; provided that, if, as a result of the occurrence of any Event
of Default any of the Notes have been accelerated pursuant to Section 12.1, the
Company will not, and will not permit any Subsidiary to, make any Restricted
Payments to any Person other than to the Company or any Subsidiary. For purposes
of this provision, “Restricted Payment” means (i) any dividend or other
distribution on any shares of a Person’s capital stock (except dividends payable
solely in shares of its capital stock or in rights to subscribe for or purchase
shares of its capital stock) or (ii) any payment on account of the purchase,
redemption, retirement or acquisition of (x) any shares of a Person’s capital
stock or (y) any option, warrant or other right to acquire shares of a Person’s
capital stock. -31-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr038.jpg]
Although it will not be a Default or an Event of Default if the Operating
Partnership or the Parent fails to comply with any provision of Section 10
before or after giving effect to the issuance of the Notes on a pro forma basis,
if such a failure occurs, then any of the Purchasers may elect not to purchase
the Notes on the date of Closing that is specified in Section 3 SECTION 11.
EVENTS OF DEFAULT. An “Event of Default” shall exist if any of the following
conditions or events shall occur and be continuing: (a) the Company defaults in
the payment of any principal or Make-Whole Amount, if any, on any Note when the
same becomes due and payable, whether at maturity or at a date fixed for
prepayment or by declaration or otherwise; or (b) the Company defaults in the
payment of any interest on any Note for more than five Business Days after the
same becomes due and payable; or (c) the Company or any Guarantor defaults in
the performance of or compliance with any term contained herein (other than
those referred to in Sections 11(a) and (b)) or in any Guaranty and such default
is not remedied within 20 days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default and (ii) the Company receiving
written notice of such default from any holder of a Note (any such written
notice to be identified as a “notice of default” and to refer specifically to
this Section 11(c)); or (d) (i) any representation or warranty made in writing
by or on behalf of the Company or by any officer of the Company in this
Agreement or any writing furnished in connection with the transactions
contemplated hereby when taken as a whole proves to have been false or incorrect
in any material respect on the date as of which made, or (ii) any representation
or warranty made in writing by or on behalf of any Guarantor or by any officer
of such Guarantor in any Guaranty or any writing furnished in connection with
such Guaranty when taken as a whole proves to have been false or incorrect in
any material respect on the date as of which made; or (e) (x) the Company or any
Subsidiary is in default (as principal or as guarantor or other surety) in the
payment of any principal of or premium or make-whole amount or interest on any
Indebtedness that is outstanding in an aggregate principal amount of at least
$5,000,000 beyond any period of grace provided with respect thereto, or (y) the
Company or any Subsidiary is in default in the performance of or compliance with
any term of any evidence of any Indebtedness in an aggregate outstanding
principal amount of at least $5,000,000 or of any mortgage, indenture or other
agreement relating thereto or any other condition exists, and as a consequence
of such default or condition such Indebtedness has become, or has been declared
(or, solely with respect to a Material Credit Facility, one or more Persons are
entitled to declare such Indebtedness to be), due and payable before its stated
maturity or before its regularly scheduled dates of payment, or (z) as a
consequence of the occurrence or continuation of any event or condition (other
than as a result of a Change of Control or the passage of time or the right of
the holder of Indebtedness to convert such Indebtedness into Equity Interests),
(1) the Company or any Subsidiary has -32-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr039.jpg]
become obligated to purchase or repay Indebtedness before its regular maturity
or before its regularly scheduled dates of payment in an aggregate outstanding
principal amount of at least $5,000,000, or (2) solely with respect to a
Material Credit Facility, one or more Persons have the right to require the
Company or any Subsidiary so to purchase or repay such Indebtedness; or (f) the
Company or any Material Subsidiary (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation, dissolution or split-up, or to take advantage of any bankruptcy,
insolvency, reorganization, moratorium or other similar law of any jurisdiction,
(iii) makes an assignment for the benefit of its creditors, (iv) consents to the
appointment of a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
Property, (v) is adjudicated as insolvent or to be liquidated, or (vi) takes
corporate action for the purpose of any of the foregoing; or (g) a court or
other Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Company or any Material Subsidiary, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its Property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any Material Subsidiary, or any such
petition shall be filed against the Company or any Material Subsidiary and such
petition shall not be dismissed within 90 days; or (h) one or more final
judgments or orders for the payment of money aggregating in excess of
$5,000,000, including, without limitation, any such final order enforcing a
binding arbitration decision, are rendered against one or more of the Company
and the Material Subsidiaries and which judgments are not discharged for 30 days
during which execution shall not be effectively stayed; or (i) if (i) any Plan
shall fail to satisfy the minimum funding standards of ERISA or the Code for any
plan year or part thereof or a waiver of such standards or extension of any
amortization period is sought or granted under section 412 of the Code, (ii) a
notice of intent to terminate any Plan shall have been or is reasonably expected
to be filed with the PBGC or the PBGC shall have instituted proceedings under
ERISA section 4042 to terminate or appoint a trustee to administer any Plan or
the PBGC shall have notified the Company or any ERISA Affiliate that a Plan may
become a subject of any such proceedings, (iii) the aggregate “amount of
unfunded benefit liabilities” (within the meaning of section 4001(a)(18) of
ERISA) under all Plans, determined in accordance with Title IV of ERISA, shall
exceed an amount that could reasonably be expected to have a Material Adverse
Effect, (iv) the Company or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans, (v) the Company or any ERISA Affiliate withdraws from any Multiemployer
Plan, or (vi) the -33-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr040.jpg]
Company or any Subsidiary establishes or amends any employee welfare benefit
plan that provides post-employment welfare benefits in a manner that would
increase the liability of the Company or any Subsidiary thereunder; and any such
event or events described in clauses (i) through (vi) above, either individually
or together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect. As used in this Section 11(i), the terms
“employee benefit plan” and “employee welfare benefit plan” shall have the
respective meanings assigned to such terms in section 3 of ERISA; or (j) except
as otherwise permitted under this Agreement, any Guaranty shall cease to be in
full force and effect, any Guarantor or any Person acting on behalf of any
Guarantor shall contest in any manner the validity, binding nature or
enforceability of any Guaranty, or the obligations of any Guarantor under any
Guaranty are not or cease to be legal, valid, binding and enforceable in
accordance with the terms of such Guaranty; or (k) any Obligor shall have
concealed, removed, or permitted to be concealed or removed, any part of its
Property, with intent to hinder, delay or defraud its creditors or any of them,
or made or suffered a transfer of any of its Property which may be fraudulent
under any bankruptcy, fraudulent conveyance or similar law; or shall have made
any transfer of its Property to or for the benefit of a creditor at a time when
other creditors similarly situated have not been paid. SECTION 12. REMEDIES ON
DEFAULT, ETC. Section 12.1. Acceleration. (a) If an Event of Default with
respect to the Company described in Section 11(f) or (g) (other than an Event of
Default described in clause (i) of Section 11(f) or described in clause (vi) of
Section 11(f) by virtue of the fact that such clause encompasses clause (i) of
Section 11(f)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable. (b) If any other Event of Default has
occurred and is continuing, any holder or holders of a majority in principal
amount of the Notes at the time outstanding may at any time at its or their
option, by notice or notices to the Company, declare all the Notes then
outstanding to be immediately due and payable. (c) If any Event of Default
described in Section 11(a) or (b) has occurred and is continuing, any holder or
holders of Notes at the time outstanding affected by such Event of Default may
at any time, at its or their option, by notice or notices to the Company,
declare all the Notes held by it or them to be immediately due and payable. Upon
any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the
applicable Default Rate) and (ii) the Make-Whole Amount determined in respect of
such principal amount (to the full extent permitted by applicable law), shall
all be immediately due and payable, in each and every case without presentment,
demand, protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto -34-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr041.jpg]
agree, that each holder of a Note has the right to maintain its investment in
the Notes free from repayment by the Company (except as herein specifically
provided for) and that the provision for payment of a Make-Whole Amount by the
Company in the event that the Notes are prepaid or are accelerated as a result
of an Event of Default, is intended to provide compensation for the deprivation
of such right under such circumstances. Section 12.2. Other Remedies. If any
Default or Event of Default has occurred and is continuing, and irrespective of
whether any Notes have become or have been declared immediately due and payable
under Section 12.1, the holder of any Note at the time outstanding may proceed
to protect and enforce the rights of such holder by an action at law, suit in
equity or other appropriate proceeding, whether for the specific performance of
any agreement contained herein or in any Note or Guaranty, or for an injunction
against a violation of any of the terms hereof or thereof, or in aid of the
exercise of any power granted hereby or thereby or by law or otherwise. Section
12.3. Rescission. At any time after any Notes have been declared due and payable
pursuant to Section 12.1(b) or (c), the Required Holders, by written notice to
the Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the applicable
Default Rate, (b) neither the Company nor any other Person shall have paid any
amounts which have become due solely by reason of such declaration, (c) all
Events of Default and Defaults, other than non-payment of amounts that have
become due solely by reason of such declaration, have been cured or have been
waived pursuant to Section 17, and (d) no judgment or decree has been entered
for the payment of any monies due pursuant hereto or to the Notes. No rescission
and annulment under this Section 12.3 will extend to or affect any subsequent
Event of Default or Default or impair any right consequent thereon. Section
12.4. No Waivers or Election of Remedies, Expenses, Etc. No course of dealing
and no delay on the part of any holder of any Note in exercising any right,
power or remedy shall operate as a waiver thereof or otherwise prejudice such
holder’s rights, powers or remedies. No right, power or remedy conferred by this
Agreement, any Guaranty or any Note upon any holder thereof shall be exclusive
of any other right, power or remedy referred to herein or therein or now or
hereafter available at law, in equity, by statute or otherwise. Without limiting
the obligations of the Company under Section 15, the Company will pay to the
holder of each Note on demand such further amount as shall be sufficient to
cover all costs and expenses of such holder incurred in any enforcement or
collection under this Section 12, including, without limitation, reasonable
attorneys’ fees, expenses and disbursements. SECTION 13. REGISTRATION; EXCHANGE;
SUBSTITUTION OF NOTES. Section 13.1. Registration of Notes. The Company shall
keep at its principal executive office a register for the registration and
registration of transfers of Notes. The name and address of each holder of one
or more Notes, each transfer thereof and the name and address of each transferee
of one or more Notes shall be registered in such register. If any holder of one
or more Notes is a nominee, then (a) the name and address of the beneficial
owner of such Note or Notes -35-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr042.jpg]
shall also be registered in such register as an owner and holder thereof and (b)
at any such beneficial owner’s option, either such beneficial owner or its
nominee may execute any amendment, waiver or consent pursuant to this Agreement.
Prior to due presentment for registration of transfer, the Person(s) in whose
name any Note(s) shall be registered shall be deemed and treated as the owner
and holder thereof for all purposes hereof, and the Company shall not be
affected by any notice or knowledge to the contrary. The Company shall give to
any holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes. Section 13.2. Transfer and Exchange of Notes. Upon
surrender of any Note to the Company at the address and to the attention of the
designated officer (all as specified in Section 18(iii)), for registration of
transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other information for
notices of each transferee of such Note or part thereof), within 10 Business
Days thereafter, the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more new Notes of the same series (as
requested by the holder thereof) in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note. Each such
new Note shall be payable to such Person as such holder may request and shall be
substantially in the form of Schedule 1.1(a) or 1.1(b), as applicable. Each such
new Note shall be dated and bear interest from the date to which interest shall
have been paid on the surrendered Note or dated the date of the surrendered Note
if no interest shall have been paid thereon. The Company may require payment of
a sum sufficient to cover any stamp tax or governmental charge imposed in
respect of any such transfer of Notes. Notes shall not be transferred in
denominations of less than the lower of (a) $5,000,000 or (b) the unpaid
principal amount of the Note to be transferred, provided that if necessary to
enable the registration of transfer by a holder of its entire holding of a
series of Notes, one Note of such series may be in a denomination of less than
$5,000,000. Any transferee, by its acceptance of a Note registered in its name
(or the name of its nominee), shall be deemed to have made the representation
set forth in Section 6.2. Section 13.3. Replacement of Notes. Upon receipt by
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(iii)) of evidence reasonably satisfactory to it of
the ownership of and the loss, theft, destruction or mutilation of any Note
(which evidence shall be, in the case of an Institutional Investor, notice from
such Institutional Investor of such ownership and such loss, theft, destruction
or mutilation), and (a) in the case of loss, theft or destruction, of indemnity
reasonably satisfactory to it (provided that if the holder of such Note is, or
is a nominee for, an original Purchaser or another holder of a Note with a
minimum net worth of at least $50,000,000 or a Qualified Institutional Buyer,
such Person’s own unsecured agreement of indemnity shall be deemed to be
satisfactory), or (b) in the case of mutilation, upon surrender and cancellation
thereof, within 10 Business Days thereafter, the Company at its own expense
shall execute and deliver, in lieu thereof, a new Note of the same series, dated
and bearing interest from the date to which interest shall have been paid on
such lost, stolen, destroyed or mutilated Note or dated the -36-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr043.jpg]
date of such lost, stolen, destroyed or mutilated Note if no interest shall have
been paid thereon. SECTION 14. PAYMENTS ON NOTES. Section 14.1. Place of
Payment. Subject to Section 14.2, payments of principal, Make- Whole Amount, if
any, and interest becoming due and payable on the Notes shall be made in New
York City at the principal office of JPMorgan Chase Bank in such jurisdiction.
The Company may at any time, by notice to each holder of a Note, change the
place of payment of the Notes so long as such place of payment shall be either
the principal office of the Company in such jurisdiction or the principal office
of a bank or trust company in such jurisdiction. Section 14.2. Home Office
Payment. So long as any Purchaser or its nominee shall be the holder of any
Note, and notwithstanding anything contained in Section 14.1 or in such Note to
the contrary, the Company will pay all sums becoming due on such Note for
principal, Make- Whole Amount, if any, interest and all other amounts becoming
due hereunder by the method and at the address specified for such purpose below
such Purchaser’s name in Schedule A, or by such other method or at such other
address as such Purchaser shall have from time to time specified to the Company
in writing for such purpose, without the presentation or surrender of such Note
or the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 14.1. Prior to any sale or other disposition
of any Note held by a Purchaser or its nominee, such Purchaser will, at its
election, either endorse thereon the amount of principal paid thereon and the
last date to which interest has been paid thereon or surrender such Note to the
Company in exchange for a new Note or Notes pursuant to Section 13.2. The
Company will afford the benefits of this Section 14.2 to any Institutional
Investor that is the direct or indirect transferee of any Note purchased by a
Purchaser under this Agreement and that has made the same agreement relating to
such Note as the Purchasers have made in this Section 14.2. SECTION 15.
EXPENSES, ETC. Section 15.1. Transaction Expenses. Whether or not the
transactions contemplated hereby are consummated, the Company will pay all costs
and expenses (including reasonable attorneys’ fees of a special counsel and, if
reasonably required by the Required Holders, local or other counsel) incurred by
the Purchasers and each other holder of a Note in connection with such
transactions and in connection with any amendments, waivers or consents under or
in respect of this Agreement, any Guaranty, the Notes or any other Transaction
Document (whether or not such amendment, waiver or consent becomes effective)
within 15 Business Days after the Company’s receipt of any invoice therefor,
including, without limitation: (a) the costs and expenses incurred in enforcing
or defending (or determining whether or how to enforce or defend) any rights
under this Agreement, any Guaranty, the Notes or any other Transaction Document
or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement, any Guaranty, the
Notes or any other Transaction Document, or by reason of being a holder of any
Note, (b) the costs and expenses, including financial advisors’ fees, incurred
in -37-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr044.jpg]
connection with the insolvency or bankruptcy of the Company or any other Obligor
or in connection with any work-out or restructuring of the transactions
contemplated hereby and by the Notes and any Guaranty and (c) the costs and
expenses incurred in connection with the initial filing of this Agreement and
all related documents and financial information with the SVO, provided that such
costs and expenses under this clause (c) shall not exceed $2,500 per series. In
the event that any such invoice is not paid within 15 Business Days after the
Company’s receipt thereof, interest on the amount of such invoice shall be due
and payable at the applicable Default Rate commencing with the 16th Business Day
after the Company’s receipt thereof until such invoice has been paid. The
Company will pay, and will save each Purchaser and each other holder of a Note
harmless from, (i) all claims in respect of any fees, costs or expenses, if any,
of brokers and finders (other than those, if any, retained by a Purchaser or
other holder in connection with its purchase of the Notes), (ii) any and all
wire transfer fees that the Company’s bank deducts from any payment under such
Note to such holder or otherwise charges to a holder of a Note with respect to a
payment under such Note and (iii) any judgment, liability, claim, order, decree,
fine, penalty, cost, fee, expense (including reasonable attorneys’ fees and
expenses) or obligation resulting from the consummation of the transactions
contemplated hereby, including the use of the proceeds of the Notes by the
Company. If required by the NAIC, the Company shall obtain and maintain at its
own cost and expense a Legal Entity Identifier (LEI), provided, that such costs
and expenses shall not exceed $500 for the initial filing and $250 per annum for
any subsequent filings. Section 15.2. Certain Taxes. The Company agrees to pay
all stamp, documentary or similar taxes or fees which may be payable in respect
of the execution and delivery or the enforcement of this Agreement or any
Guaranty or the execution and delivery (but not the transfer) or the enforcement
of any of the Notes in the United States or any other jurisdiction where the
Company or any Guarantor has assets or of any amendment of, or waiver or consent
under or with respect to, this Agreement or any Guaranty or of any of the Notes,
and to pay any value added tax due and payable in respect of reimbursement of
costs and expenses by the Company pursuant to this Section 15, and will save
each holder of a Note to the extent permitted by applicable law harmless against
any loss or liability resulting from nonpayment or delay in payment of any such
tax or fee required to be paid by the Company hereunder. Section 15.3. Survival.
The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement, any Guaranty, the Notes, or any other Transaction Document and
the termination of this Agreement. SECTION 16. SURVIVAL OF REPRESENTATIONS AND
WARRANTIES; ENTIRE AGREEMENT. All representations and warranties contained
herein shall survive the execution and delivery of this Agreement and the Notes,
the purchase or transfer by any Purchaser of any Note or portion thereof or
interest therein and the payment of any Note, and may be relied upon by any
subsequent holder of a Note, regardless of any investigation made at any time by
or on behalf of such Purchaser or any other holder of a Note. All statements
contained in any certificate or other instrument delivered by or on behalf of
the Company pursuant to this Agreement shall be deemed representations and
warranties of the Company under this Agreement. Subject to the preceding
sentence, this Agreement, the Notes, the Guaranties and the other Transaction
Documents embody -38-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr045.jpg]
the entire agreement and understanding between each Purchaser and the Company
and supersede all prior agreements and understandings relating to the subject
matter hereof. SECTION 17. AMENDMENT AND WAIVER. Section 17.1. Requirements.
This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
only with the written consent of the Company and the Required Holders, except
that: (a) no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21
hereof, or any defined term (as it is used therein), will be effective as to any
Purchaser unless consented to by such Purchaser in writing; and (b) no amendment
or waiver may, without the written consent of each Purchaser and the holder of
each Note at the time outstanding, (i) subject to Section 12 relating to
acceleration or rescission, change the amount or time of any prepayment or
payment of principal of, or reduce the rate or change the time of payment or
method of computation of (x) interest on the Notes or (y) the Make-Whole Amount,
(ii) change the percentage of the Purchasers which is, or the principal amount
of the Notes the holders of which are, required to consent to any amendment or
waiver or the principal amount of the Notes that the Purchasers are to purchase
pursuant to Section 2 upon the satisfaction of the conditions to Closing that
appear in Section 4, or (iii) amend any of Sections 8 (except as set forth in
the second sentence of Section 8.2), 11(a), 11(b), 12, 17 and 20. Section 17.2.
Solicitation of Holders of Notes. (a) Solicitation. The Company will provide
each Purchaser and each holder of a Note then outstanding with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such Purchaser or holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions hereof or of the Notes or any Guaranty. The Company will deliver
executed or true and correct copies of each amendment, waiver or consent
effected pursuant to this Section 17 or any Guaranty to each Purchaser and each
holder of a Note promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite Purchasers
or holders of Notes. (b) Payment. The Company will not directly or indirectly
pay or cause to be paid any remuneration, whether by way of supplemental or
additional interest, fee or otherwise, or grant any security or provide other
credit support, to any Purchaser or holder of a Note as consideration for or as
an inducement to the entering into by such Purchaser or holder of any waiver or
amendment of any of the terms and provisions hereof or of any Guaranty or any
Note unless such remuneration is concurrently paid, or security is concurrently
granted or other credit support concurrently provided, on the same terms,
ratably to each Purchaser or holder of a Note even if such Purchaser or holder
did not consent to such waiver or amendment. -39-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr046.jpg]
(c) Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or any Guaranty by a holder of a Note that has transferred or has
agreed to transfer its Note to the Company, any Subsidiary or any Affiliate of
the Company (or any other Person in connection with, or in anticipation of, an
acquisition of, tender offer for, or merger with, the Parent or the Operating
Partnership) in connection with such consent shall be void and of no force or
effect except solely as to such holder, and any amendments effected or waivers
granted or to be effected or granted that would not have been or would not be so
effected or granted but for such consent (and the consents of all other holders
of Notes that were acquired under the same or similar conditions) shall be void
and of no force or effect except solely as to such holder. Section 17.3. Binding
Effect, Etc. Any amendment or waiver consented to as provided in this Section 17
or any Guaranty applies equally to all holders of Notes and is binding upon them
and upon each future holder of any Note and upon the Company without regard to
whether such Note has been marked to indicate such amendment or waiver. No such
amendment or waiver will extend to or affect any obligation, covenant,
agreement, Default or Event of Default not expressly amended or waived or impair
any right consequent thereon. No course of dealing between the Company and any
Purchaser or holder of a Note and no delay in exercising any rights hereunder or
under any Note or Guaranty or other Transaction Document shall operate as a
waiver of any rights of any Purchaser or holder of such Note. Section 17.4.
Notes Held by Company, Etc. Solely for the purpose of determining whether the
holders of the requisite percentage of the aggregate principal amount of Notes
then outstanding approved or consented to any amendment, waiver or consent to be
given under this Agreement, any Guaranty, the Notes, or any other Transaction
Document, or have directed the taking of any action provided herein or in any
Guaranty, the Notes, or any other Transaction Document to be taken upon the
direction of the holders of a specified percentage of the aggregate principal
amount of Notes then outstanding, Notes directly or indirectly owned by the
Company or any of its Affiliates shall be deemed not to be outstanding. SECTION
18. NOTICES. Except to the extent otherwise provided in Section 7.4, all notices
and communications provided for hereunder shall be in writing and sent (a) by
email if the sender on the same day sends a confirming copy of such email by an
internationally recognized overnight delivery service (charges prepaid), or (b)
by registered or certified mail with return receipt requested (postage prepaid),
or (c) by an internationally recognized overnight delivery service (with charges
prepaid). Any such notice must be sent: (i) if to any Purchaser or its nominee,
to such Purchaser or nominee at the address specified for such communications in
Schedule A, or at such other address as such Purchaser or nominee shall have
specified to the Company in writing, (ii) if to any other holder of any Note, to
such holder at such address as such other holder shall have specified to the
Company in writing, or -40-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr047.jpg]
(iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the Chief Financial Officer, or at such
other address as the Company shall have specified to each Purchaser and the
holder of each Note in writing. Any notice or other communication (i) mailed as
hereinabove provided shall be deemed effectively given or received on the date
delivery is indicated on the duly completed United States Postal Service return
receipt, (ii) sent by overnight delivery service shall be deemed effectively
given or received upon receipt, and (iii) sent by email (with a copy sent by an
internationally recognized overnight delivery service) shall be deemed
effectively given or received on the day of such transmission of such notice or
other communication if transmitted prior to 5:00 p.m. eastern time on a Business
Day and otherwise shall be deemed effectively given or received on the first
Business Day after the day of transmission of such notice. Refusal to accept
delivery shall be deemed to constitute delivery. SECTION 19. REPRODUCTION OF
DOCUMENTS. This Agreement and all documents relating hereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser on the Execution Date or at
the Closing (except the Notes themselves), and (c) financial statements,
certificates and other information previously or hereafter furnished to any
Purchaser, may be reproduced by such Purchaser by any photographic, photostatic,
electronic, digital, or other similar process and such Purchaser may destroy any
original document so reproduced. The Company agrees and stipulates that, to the
extent permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company, the Purchasers or any other holder of Notes from contesting any such
reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.
SECTION 20. CONFIDENTIAL INFORMATION. For the purposes of this Section 20,
“Confidential Information” means information delivered to any Purchaser by or on
behalf of the Company or any Subsidiary in connection with the transactions
contemplated by or otherwise pursuant to this Agreement that is proprietary in
nature and that was clearly marked or labeled or otherwise adequately identified
when received by such Purchaser as being confidential information of the Company
or such Subsidiary, provided that such term does not include information that
(a) was publicly known or otherwise known to such Purchaser prior to the time of
such disclosure, (b) subsequently becomes publicly known through no act or
omission by such Purchaser or any Person acting on such Purchaser’s behalf, (c)
otherwise becomes known to such Purchaser other than through disclosure by the
Company or any Subsidiary or (d) constitutes financial statements delivered to
such Purchaser under Section 7.1 that are otherwise publicly available. Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser, provided
that such -41-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr048.jpg]
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys, trustees and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its auditors, financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (v) any Person from which it offers
to purchase any Security of the Company (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by this
Section 20), (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser, (vii) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio, or (viii) any other
Person to which such delivery or disclosure may be necessary or appropriate (w)
to effect compliance with any law, rule, regulation or order applicable to such
Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Purchaser is a party or (z) if an
Event of Default has occurred and is continuing, to the extent such Purchaser
may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under such Purchaser’s Notes, this Agreement, any Guaranty, or any other
Transaction Document. Each holder of a Note, by its acceptance of a Note, will
be deemed to have agreed to be bound by and to be entitled to the benefits of
this Section 20 as though it were a party to this Agreement. On reasonable
request by the Company in connection with the delivery to any holder of a Note
of information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Company
embodying this Section 20. In the event that as a condition to receiving access
to information relating to the Company or its Subsidiaries in connection with
the transactions contemplated by or otherwise pursuant to this Agreement, any
Purchaser or holder of a Note is required to agree to a confidentiality
undertaking (whether through IntraLinks, another secure website, a secure
virtual workspace or otherwise) which is different from this Section 20, this
Section 20 shall not be amended thereby and, as between such Purchaser or such
holder and the Company, this Section 20 shall supersede any such other
confidentiality undertaking. SECTION 21. SUBSTITUTION OF PURCHASER. Each
Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of -42-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr049.jpg]
such transfer, any reference to such Substitute Purchaser as a “Purchaser” in
this Agreement (other than in this Section 21), shall no longer be deemed to
refer to such Substitute Purchaser, but shall refer to such original Purchaser,
and such original Purchaser shall again have all the rights of an original
holder of the Notes under this Agreement. SECTION 22. MISCELLANEOUS. Section
22.1. Successors and Assigns. All covenants and other agreements contained in
this Agreement by or on behalf of any of the parties hereto bind and inure to
the benefit of their respective successors and assigns (including, without
limitation, any subsequent holder of a Note) whether so expressed or not, except
that, subject to Section 10.2, neither the Operating Partnership nor the Parent
may assign or otherwise transfer any of its rights or obligations hereunder or
under the Notes without the prior written consent of each holder. Section 22.2.
Accounting Terms. All accounting terms used herein which are not expressly
defined in this Agreement have the meanings respectively given to them in
accordance with Generally Accepted Accounting Principles. Except as otherwise
specifically provided herein, (i) all computations made pursuant to this
Agreement shall be made in accordance with Generally Accepted Accounting
Principles, and (ii) all financial statements shall be prepared in accordance
with Generally Accepted Accounting Principles. For purposes of determining
compliance with this Agreement (including, without limitation, Section 9,
Section 10 and the definition of “Indebtedness”), any election by the Company to
measure any financial liability using fair value (as permitted by Financial
Accounting Standards Board Accounting Standards Codification Topic No. 825-10-25
– Fair Value Option, International Accounting Standard 39 – Financial
Instruments: Recognition and Measurement or any similar accounting standard)
shall be disregarded and such determination shall be made as if such election
had not been made. Section 22.3. Severability. Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall (to the full
extent permitted by law) not invalidate or render unenforceable such provision
in any other jurisdiction. Section 22.4. Construction, Etc. Each covenant
contained herein shall be construed (absent express provision to the contrary)
as being independent of each other covenant contained herein, so that compliance
with any one covenant shall not (absent such an express contrary provision) be
deemed to excuse compliance with any other covenant. Where any provision herein
refers to action to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be applicable whether such action is taken
directly or indirectly by such Person. Section 22.5. Counterparts. This
Agreement may be executed in any number of counterparts, each of which shall be
an original but all of which together shall constitute one instrument. Each
counterpart may consist of a number of copies hereof, each signed by less than
all, but together signed by all, of the parties hereto. Section 22.6. Governing
Law. This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New -43-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr050.jpg]
York excluding choice-of-law principles of the law of such State that would
permit the application of the laws of a jurisdiction other than such State.
Section 22.7. Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes. To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. (b) The Company agrees, to the fullest
extent permitted by applicable law, that a final judgment in any suit, action or
proceeding of the nature referred to in Section 22.7(a) brought in any such
court shall be conclusive and binding upon it subject to rights of appeal, as
the case may be, and may be enforced in the courts of the United States or the
State of New York (or any other courts to the jurisdiction of which it or any of
its assets is or may be subject) by a suit upon such judgment. (c) The Company
consents to process being served by or on behalf of any holder of Notes in any
suit, action or proceeding of the nature referred to in Section 22.7(a) by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, return receipt requested, to it at its
address specified in Section 18 or at such other address of which such holder
shall then have been notified pursuant to said Section. The Company agrees that
such service upon receipt (i) shall be deemed in every respect effective service
of process upon it in any such suit, action or proceeding and (ii) shall, to the
fullest extent permitted by applicable law, be taken and held to be valid
personal service upon and personal delivery to it. Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.
(d) Nothing in this Section 22.7 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction. (e) The parties
hereto hereby waive trial by jury in any action brought on or with respect to
this Agreement, the Notes or any other document executed in connection herewith
or therewith. * * * * * -44-



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr051.jpg]
If you are in agreement with the foregoing, please sign a counterpart of this
Agreement and return it to the Company, whereupon this Agreement shall become a
binding agreement between you and the Company. Very truly yours, EASTGROUP
PROPERTIES, L.P. By: EastGroup Properties General Partners, Inc., General
Partner By: /s/ Brent Wood Name: Brent Wood Title: Executive Vice President,
Chief Financial Officer, and Treasurer By: /s/ Staci Tyler Name: Staci Tyler
Title: Senior Vice President, Chief Accounting Officer and Secretary EASTGROUP
PROPERTIES, INC. By: /s/ Brent Wood Name: Brent Wood Title: Executive Vice
President, Chief Financial Officer, and Treasurer By: /s/ Staci Tyler Name:
Staci Tyler Title: Senior Vice President, Chief Accounting Officer and Secretary
[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr052.jpg]
This Agreement is hereby accepted and agreed to as of the date hereof. VOYA
RETIREMENT INSURANCE AND ANNUITY COMPANY COMPSOURCE MUTUAL INSURANCE COMPANY
TRINITY UNIVERSAL INSURANCE COMPANY BRIGHTHOUSE LIFE INSURANCE COMPANY MOTORISTS
LIFE INSURANCE COMPANY By: Voya Investment Management Co. LLC, as Agent By: /s/
Justin Stach Name: Justin Stach Title: Senior Vice President VOYA PRIVATE CREDIT
TRUST FUND VOYA PRIVATE CREDIT TRUST FUND-SIG CLASS By: Voya Investment Trust
Co., as Trustee By: /s/ Justin Stach Name: Justin Stach Title: Senior Vice
President [Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr053.jpg]
This Agreement is hereby accepted and agreed to as of the date hereof.
TRANSAMERICA LIFE INSURANCE COMPANY By: AEGON USA Investment Management, LLC,
its investment manager By: /s/ Josh Prieskorn Name: Josh Prieskorn Title: Vice
President TLIC OAKBROOK REINSURANCE INC. By: AEGON USA Investment Management,
LLC, its investment manager By: /s/ Josh Prieskorn Name: Josh Prieskorn Title:
Vice President [Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr054.jpg]
This Agreement is hereby accepted and agreed to as of the date hereof. THE
NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY By: Northwestern Mutual Investment
Management Company, LLC, its investment adviser By: /s/ Michael H. Leske Name:
Michael H. Leske Title: Managing Director THE NORTHWESTERN MUTUAL LIFE INSURANCE
COMPANY FOR ITS GROUP ANNUITY SEPARATE ACCOUNT By: /s/ Michael H. Leske Name:
Michael H. Leske Title: Authorized Representative [Signature Page to Note
Purchase Agreement]



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr055.jpg]
This Agreement is hereby accepted and agreed to as of the date hereof. THRIVENT
FINANCIAL FOR LUTHERANS By: /s/ Martin Rosacker Name: Martin Rosacker Title:
Managing Director [Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr056.jpg]
This Agreement is hereby accepted and agreed to as of the date hereof. EQUITABLE
FINANCIAL LIFE INSURANCE COMPANY By: /s/ Amy Judd Name: Amy Judd Title:
Investment Officer [Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr057.jpg]
This Agreement is hereby accepted and agreed to as of the date hereof. AMERICAN
UNITED LIFE INSURANCE COMPANY By: /s/ David M. Weisenburger Name: David M.
Weisenburger Title: VP, Fixed Income Securities THE STATE LIFE INSURANCE COMPANY
By: American United Life Insurance Company, its Agent By: /s/ David M.
Weisenburger Name: David M. Weisenburger Title: VP, Fixed Income Securities
[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr058.jpg]
This Agreement is hereby accepted and agreed to as of the date hereof. PRINCIPAL
LIFE INSURANCE COMPANY By: Principal Global Investors, LLC, a Delaware limited
liability company, its authorized signatory By: /s/ Colin Pennycooke Name: Colin
Pennycooke Title: Counsel By: /s/ Justin T. Lange Name: Justin T. Lange Title:
Assistant General Counsel PRINCIPAL LIFE INSURANCE COMPANY – PRINCIPAL PRT
SEPARATE ACCOUNT By: Principal Global Investors, LLC, a Delaware limited
liability company, its authorized signatory By: /s/ Colin Pennycooke Name: Colin
Pennycooke Title: Counsel By: /s/ Justin T. Lange Name: Justin T. Lange Title:
Assistant General Counsel [Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr059.jpg]
This Agreement is hereby accepted and agreed to as of the date hereof. AMERICAN
HOME ASSURANCE COMPANY By: AIG Asset Management (U.S.), LLC, as Investment
Advisors By: /s/ Bryan Eells Name: Bryan Eells Title: Senior Vice President
[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr060.jpg]
This Agreement is hereby accepted and agreed to as of the date hereof. NEW YORK
LIFE INSURANCE COMPANY By: /s/ Brett Reeder Name: Brett Reeder Title: Corporate
Vice President NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION By: NYL Investors
LLC, its Investment Manager By: /s/ Brett Reeder Name: Brett Reeder Title:
Director NEW YORK LIFE INSURANCE COMPANY AND ANNUITY CORPORATION INSTITUTIONALLY
OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 30C) By: NYL Investors LLC, its
Investment Manager By: /s/ Brett Reeder Name: Brett Reeder Title: Director
[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr061.jpg]
DEFINED TERMS “Affiliate” means, at any time, and with respect to any Person,
any other Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and, with respect to the Company, shall include any Person
beneficially owning or holding, directly or indirectly, 10% or more of any class
of voting or Equity Interests of the Company or any Subsidiary or any Person of
which the Company and its Subsidiaries beneficially own or hold, in the
aggregate, directly or indirectly, 10% or more of any class of voting or Equity
Interests. As used in this definition, “Control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
“Agreement” means this Note Purchase Agreement, including all Schedules attached
to this Agreement, as it may be amended, restated, supplemented or otherwise
modified from time to time. “Anti-Corruption Laws” means any law or regulation
in a U.S. or any non-U.S. jurisdiction regarding bribery or any other corrupt
activity, including the U.S. Foreign Corrupt Practices Act, as amended from time
to time, and the U.K. Bribery Act 2010, as amended from time to time.
“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act), as amended from time to time, and the USA
PATRIOT Act. “Applicable Percentage” means, when determining the Value of
operating real estate assets for the purposes of this Agreement, a
capitalization rate equal to 7.00%, or such higher or lower percentage as shall
be required or permitted under the Revolving Credit Agreement, including any
renewals, extensions, amendments, supplements, restatements, replacements or
refinancings thereof; provided that (a) if the Revolving Credit Agreement shall
not be in effect as of such date of determination, the highest percentage
applicable under the Material Credit Facility or Material Credit Facilities in
effect as of such date shall be the Applicable Percentage; and (b) if no
Material Credit Facility shall be in effect as of such date of determination,
the highest percentage applicable under the Material Credit Facility or Material
Credit Facilities last in effect shall be the Applicable Percentage; provided
further that the Applicable Percentage shall in no event be less than 6.75%.
“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).
SCHEDULE B (to Note Purchase Agreement)



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr062.jpg]
“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed. “Closing” is defined in Section 3. “Code” means the Internal Revenue
Code of 1986, as amended from time to time, and the rules and regulations
promulgated thereunder from time to time. “Company” means EastGroup Properties,
L.P., a Delaware limited partnership, and EastGroup Properties, Inc., a Maryland
corporation, jointly and severally, or, in each case, any successor that becomes
such in the manner prescribed in Section 10.2. “Confidential Information” is
defined in Section 20. “Controlled Entity” means any of the Subsidiaries of the
Parent or the Operating Partnership and any of their respective Affiliates.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default. “Default Rate” means, with respect to any Note, that rate of
interest that is the greater of (a) 2.00% per annum above the rate of interest
stated in clause (a) of the first paragraph of such Note or (b) 2.00% over the
rate of interest publicly announced by JPMorgan Chase Bank in New York, New York
as its “base” or “prime” rate. “DFW Ground Lease” means that certain Ground
Lease Agreement dated as of January 25, 2018, between the Dallas Fort Worth
International Airport Board, as Lessor, and Logistics Center 6 & 7, LLC, as
Lessee, as subsequently assigned to EastGroup Properties, L.P., a Delaware
limited partnership, by that certain Assignment of Ground Lease Agreement dated
April 23, 2019, recorded on April 24, 2019 under Document No. 201900102723 in
the Official Public Records of Dallas County, Texas. “Disclosure Documents” is
defined in Section 5.3. “EBITDA” means an amount derived from (a) net earnings,
plus (b) depreciation, amortization, interest expense and income taxes, plus or
minus (c) any losses or gains resulting from sales of depreciable real estate
property, write-downs, write-ups, write-offs or other valuation adjustments of
assets or liabilities, in each case, as determined on a consolidated basis in
accordance with Generally Accepted Accounting Principles, and including (without
duplication) the Equity Percentage of EBITDA for the Company’s Unconsolidated
Affiliates. “El Paso Ground Leases” means, collectively: (a) that certain
Butterfield Trail Industrial Park Lease dated September 13, 1991 (effective
September 1, 1991), between the City of El Paso, Texas, as Lessor, and Kasco
Ventures, Inc. d/b/a Kasco Ventures 226/227, as Lessee, as subsequently assigned
to EastGroup Properties, L.P., a Delaware limited partnership, successor by B-2



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr063.jpg]
merger to EastGroup Tennessee Properties, L.P., a California limited
partnership, by that certain Special Warranty Deed and Assignment of Ground
Lease dated April 11, 2000, recorded as Document No. 20000025854, Real Property
Records of El Paso County, Texas; (b) that certain Butterfield Trail Industrial
Park Lease dated November 25, 1997 (effective December 1, 1997) between the City
of El Paso, Texas, as Lessor, and EastGroup Properties, L.P., as Lessee,
conveying a leasehold interest in all of Lots 2, 3 and 4, Block 11, Butterfield
Trail Industrial Park, Unit Two, City of El Paso, El Paso County, Texas, as more
specifically described in the lease; (c) that certain Butterfield Trail
Industrial Park Lease dated November 25, 1997 (effective December 1, 1997)
between the City of El Paso, Texas, as Lessor, and EastGroup Properties, L.P.,
as Lessee, conveying a leasehold interest in a portion of Lot 8, Block 12,
Butterfield Trail Industrial Park, Unit Three, City of El Paso, El Paso County,
Texas, as more specifically described in the lease; (d) that certain Butterfield
Trail Industrial Park Lease dated December 1, 1997 (effective December 1, 1997)
between the City of El Paso, Texas, as Lessor, and EastGroup Properties, L.P.,
as Lessee, conveying a leasehold interest in a portion of Lot 8 and all of Lot
7, Block 11, Butterfield Trail Industrial Park, Unit Two, City of El Paso, El
Paso County, Texas, as more specifically described in the lease; and (e) that
certain Butterfield Trail Industrial Park Lease dated December 1, 1997
(effective December 1, 1997) between the City of El Paso, Texas, as Lessor, and
EastGroup Properties, L.P., as Lessee, conveying a leasehold interest in a
portion of Lot 8 and all of Lot 9, Block 11, Butterfield Trail Industrial Park,
Unit Two, City of El Paso, El Paso County, Texas, as more specifically described
in the lease. “Eligible Ground Lease” means a lease either expressly approved by
the Required Holders in writing or a lease meeting at least the following
requirements: (a) a remaining term (including renewal options exercisable at
lessee’s sole option) of at least 30 years, (b) the leasehold interest is
transferable and assignable without the landlord’s prior consent, (c) the ground
lease is financeable in that, among other things, it provides or allows for,
without further consent from the landlord, (i) notice and right to cure to
lessee’s lender, (ii) a pledge and mortgage of the leasehold interest, (iii)
recognition of a foreclosure of the leasehold interest including entering into a
new lease with the lender, and (iv) no right of landlord to terminate without
consent of lessee’s lender. It is hereby stipulated that the El Paso Ground
Leases, the South Florida Ground Leases and DFW Ground Lease constitute Eligible
Ground Leases. “Environmental Laws” means any and all federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including but
not limited to those related to Hazardous Materials. “Equity Interest” means,
with respect to any Person, any share of capital stock of (or other ownership or
profit interests in) such Person, any warrant, option or other right for the
purchase or other acquisition from such Person of any share of capital stock of
(or other ownership or profit interests in) such Person whether or not
certificated, any security convertible into or exchangeable for any share of
capital stock of (or other ownership or profit interests in) such Person or
warrant, right or option for the purchase or other acquisition from such Person
of such shares (or such other interests), and any other ownership or profit
interest in such Person (including, without limitation, partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not B-3



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr064.jpg]
such share, warrant, option, right or other interest is authorized or otherwise
existing on any date of determination. “Equity Percentage” means the aggregate
ownership percentage of the Company in each Unconsolidated Affiliate. “ERISA”
means the Employee Retirement Income Security Act of 1974, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect. “ERISA Affiliate” means any trade or business (whether or not
incorporated) that is treated as a single employer together with the Company
under section 414 of the Code. “Event of Default” is defined in Section 11.
“Execution Date” is defined in Section 3. “Fixed Charge Coverage Ratio” means
the ratio of (a) the Company’s EBITDA for the immediately preceding four
calendar quarters less the Unit Capital Expenditures for such period, to (b) all
amounts payable and paid on the Company’s Indebtedness (not including irregular
final “balloon” payments of principal due at the stated maturity) plus all of
the Company’s Interest Expense plus all amounts payable and paid on Company’s
preferred stock and preferred units, in each case for the period used to
calculate EBITDA. “Form 10-K” is defined in Section 7.1(b). “Form 10-Q” is
defined in Section 7.1(a). “Funds From Operations” means net income of the
Company determined in accordance with Generally Accepted Accounting Principles,
plus depreciation and amortization; provided that there shall not be included in
such calculation any gain or loss from debt restructuring and sales of
depreciable Properties and impairment losses. Funds From Operations will be
calculated, on an annualized basis, for the four calendar quarters immediately
preceding the date of the calculation. Funds From Operations shall be calculated
on a consolidated basis in accordance with Generally Accepted Accounting
Principles, and including (without duplication) the Equity Percentage of Funds
From Operations for the Company’s Unconsolidated Affiliates. “Generally Accepted
Accounting Principles” means, as to a particular Person, such accounting
practice as, in the opinion of the independent accountants of recognized
national standing regularly retained by such Person and acceptable to the
Required Holders, conforms at the time to U.S. generally accepted accounting
principles, consistently applied. Generally Accepted Accounting Principles means
those principles and practices (a) which are recognized as such by the Financial
Accounting Standards Board, (b) which are applied for all periods after the
Execution Date in a manner consistent with the manner in which such principles
and practices were applied to the most recent audited financial statements of
the relevant Person furnished to the Purchasers or the holders or where a change
therein has been concurred in by such Person’s independent auditors, and (c)
which are consistently applied for all periods after the Execution Date so as to
reflect properly the financial condition, and results of operations and changes
in financial position, of such Person. B-4



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr065.jpg]
“Governmental Authority” means (a) the government of (i) the United States or
any state or other political subdivision thereof, or (ii) any other jurisdiction
in which the Company or any Subsidiary conducts all or any part of its business,
or which asserts jurisdiction over any Properties of the Company or any
Subsidiary, or (b) any entity exercising executive, legislative, judicial,
regulatory or administrative functions of, or pertaining to, any such
government. “Governmental Official” means any governmental official or employee,
employee of any government-owned or government-controlled entity, political
party, any official of a political party, candidate for political office,
official of any public international organization or anyone else acting in an
official capacity. “Guarantors” is defined in Section 1.2. “Guaranty” is defined
in Section 1.2. “Hazardous Materials” means any and all pollutants, toxic or
hazardous wastes or other substances that might pose a hazard to health and
safety, the removal of which may be required or the generation, manufacture,
refining, production, processing, treatment, storage, handling, transportation,
transfer, use, disposal, release, discharge, spillage, seepage or filtration of
which is or shall be restricted, prohibited or penalized by any applicable law
including, but not limited to, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum, petroleum products, lead based paint,
radon gas or similar restricted, prohibited or penalized substances. “holder”
means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register. “Indebtedness” means and includes, without duplication
(a) all obligations for borrowed money and letter of credit or similar
reimbursement obligations, (b) all obligations evidenced by bonds, debentures,
notes or other similar agreements, (c) all obligations to pay the deferred
purchase price of Property or services, except trade accounts payable arising in
the ordinary course of business, (d) all guaranties, endorsements, and other
contingent obligations in respect of, or any obligations to purchase or
otherwise acquire, Total Liabilities of others (but not including contracts to
purchase real property and assume related liabilities which are not yet
consummated if the buyer has the ability to terminate the contract at its
option), (e) all Total Liabilities secured by any Lien existing on any interest
of the Person with respect to which Indebtedness is being determined in Property
owned subject to such Lien whether or not the Total Liabilities secured thereby
shall have been assumed, (f) dividends of any kind or character or other
proceeds payable with respect to any stock, (g) the Swap Termination Value of
all Swap Contracts, and (h) all obligations of such person B-5



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr066.jpg]
to purchase, redeem, retire, defease or otherwise make any payment in respect of
any Mandatorily Redeemable Stock issued by such Person or any other Person
valued at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends. Indebtedness shall be calculated on a
consolidated basis in accordance with Generally Accepted Accounting Principles
(subject to Section 22.2), and, in the case of the Company, shall include
(without duplication) the Equity Percentage of Indebtedness for the Company’s
Unconsolidated Affiliates. Indebtedness of any Person shall include all
obligations of such Person of the character described in clauses (a) through (h)
to the extent such Person remains legally liable in respect thereof
notwithstanding that any such obligation is deemed to be extinguished under
Generally Accepted Accounting Principles. “Industrial Buildings” means the
Property used as industrial, service center and/or warehouse purposes of no more
than one story, with no more than 15% of the net rentable area used for
mezzanine office space. “INHAM Exemption” is defined in Section 6.2(e).
“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note. “Interest
Expense” means all of a Person’s paid, accrued or capitalized interest expense
on such Person’s Indebtedness (whether direct, indirect or contingent), and
including, without limitation, interest on all convertible debt, and, in the
case of the Company, shall include (without duplication) the Equity Percentage
of Interest Expense for the Company’s Unconsolidated Affiliates. “Legal
Requirement” means any law, statute, ordinance, decree, requirement, order,
judgment, rule, regulation (or interpretation of any of the foregoing) of, and
the terms of any license or permit issued by, any Governmental Authority. “Lien”
means any mortgage, pledge, charge, encumbrance, security interest, collateral
assignment or other lien or restriction of any kind, whether based on common
law, constitutional provision, statute or contract, and shall include
reservations, exceptions, encroachments, easements, rights of way, covenants,
conditions, restrictions, leases and other title exceptions. “Make-Whole Amount”
is defined in Section 8.6. “Mandatorily Redeemable Stock” means, with respect to
any Person, any Equity Interest of such Person which by the terms of such Equity
Interest (or by the terms of any security into which it is convertible or for
which it is exchangeable or exercisable), upon the happening of any event or
otherwise (a) matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise (other than an Equity Interest to the extent redeemable
in exchange for common stock or other equivalent common Equity Interests), (b)
is convertible into or exchangeable or B-6



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr067.jpg]
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in exchange for common stock or
other equivalent common Equity Interests); in each case, on or prior to the
Maturity Date of the Series B Notes. “Material” means material in relation to
the business, operations, affairs, financial condition, assets, properties, or
prospects of the Company and its Subsidiaries taken as a whole. “Material
Adverse Change” means a change which could reasonably be expected to have a
Material Adverse Effect. “Material Adverse Effect” means a material adverse
effect on (a) the financial condition or results of operations of the Company
and its Subsidiaries taken as a whole, (b) the ability of an Obligor to perform
its material obligations under the Transaction Documents to which it is a party
taken as a whole, (c) the validity or enforceability of the Transaction
Documents taken as a whole, or (d) the material rights and remedies of the
holders of the Notes under the Transaction Documents taken as a whole. “Material
Credit Facility” means, as to the Company and its Subsidiaries, (a) (i) the
Revolving Credit Facility; (ii) the 2013 Term Loan Agreement, entered into as of
December 13, 2013, to be effective as of December 20, 2013, as amended as of
July 30, 2015, December 20, 2017, June 29, 2018, and October 17, 2018, by and
among EastGroup Properties, L.P., EastGroup Properties, Inc., the lenders party
thereto (the “2013 Term Lenders”) and PNC Bank, National Association, as
Administrative Agent for the 2013 Term Lenders; (iii) the Note Purchase
Agreement dated August 28, 2013, as amended October 7, 2015, and August 22,
2018, and the 3.80% Senior Notes due August 28, 2025, issued August 28, 2013
thereunder by EastGroup Properties, L.P. and EastGroup Properties, Inc. to the
purchasers thereof; (iv) the 2015 Term Loan Agreement, entered into as of March
2, 2015, as amended as of July 30, 2015, April 15, 2016, June 29, 2018, and
October 17, 2018, by and among EastGroup Properties, L.P., EastGroup Properties,
Inc., the lenders party thereto and The Bank of New York Mellon, as
Administrative Agent; (v) the Note Purchase Agreement dated October 1, 2015, as
amended August 22, 2018, and the 3.97% Senior Notes due October 1, 2025, issued
October 1, 2015 thereunder (and Note No. I thereunder subsequently re-issued as
Note No. 4 on October 1, 2017), by EastGroup Properties, L.P. and EastGroup
Properties, Inc. to the purchasers thereof; (vi) the Note Purchase Agreement
dated October 7, 2015, as amended August 22, 2018, and the 3.99% Senior Notes
due October 7, 2025, issued October 7, 2015 thereunder by EastGroup Properties,
L.P. and EastGroup Properties, Inc. to the purchasers thereof; (vii) the 2016
Term Loan Agreement, entered into as of April 1, 2016, as amended as of February
16, 2018, June 29, 2018, and October 17, 2018, by and among EastGroup
Properties, L.P., EastGroup Properties, Inc., the lenders party thereto (the
“2016 Term Lenders-April”) and Wells Fargo Bank, National Association, as Agent
for the 2016 Term Lenders­April; (viii) the 2016 Term Loan Agreement, entered
into as of July 29, 2016, as amended as of June 29, 2018, and October 17, 2018,
by and among EastGroup Properties, L.P., EastGroup Properties, Inc., the lenders
party thereto (the “2016 Term Lenders­July”) and PNC Bank, National Association,
as Administrative Agent for the 2016 Term Lenders-July; (ix) the Note Purchase
Agreement dated December 15, 2016, as amended August 6, 2018, and the 3.48%
Senior Notes, Series A, due December 15, 2024 and the 3.75% B-7



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr068.jpg]
Senior Notes, Series B, due December 15, 2026, issued December 15, 2016
thereunder by EastGroup Properties, L.P. and EastGroup Properties, Inc. to the
purchasers thereof; (x) the Note Purchase Agreement dated December 13, 2017, as
amended August 22, 2018, and the 3.46% Senior Notes due December 13, 2024 issued
thereunder by EastGroup Properties, L.P. and EastGroup Properties, Inc., to the
purchasers thereof; (xi) the Note Purchase Agreement dated April 10, 2018, as
amended August 22, 2018, and the 3.93% Senior Notes due April 10, 2028, issued
April 10, 2018 thereunder by EastGroup Properties, L.P. and EastGroup
Properties, Inc. to the purchasers thereof; (xii) the Note Purchase Agreement
dated March 28, 2019 and the 4.27% Senior Notes due March 28, 2029 issued March
28, 2019 thereunder by EastGroup Properties, L.P. and EastGroup Properties, Inc.
to the purchasers thereof; (xiii) the Note Purchase Agreement dated as of August
15, 2019 and the 3.54% Senior Notes due August 15, 2031 issued on August 15,
2019 thereunder by EastGroup Properties, L.P. and EastGroup Properties, Inc. to
the purchasers thereof; (xiv) the Note Purchase Agreement dated as of August 19,
2019 and the 3.47% Senior Notes due August 19, 2029 issued on August 19, 2019
thereunder by EastGroup Properties, L.P. and EastGroup Properties, Inc. to the
purchasers thereof; (xv) the Term Loan Agreement entered into as of October 10,
2019, by and among EastGroup Properties, L.P., EastGroup Properties, Inc., the
lenders party thereto (the “2019 Term Lenders”), Regions Bank, as Agent for the
2019 Term Lenders, U.S. Bank National Association, as Syndication Agent, and
Regions Capital Markets, a Division of Regions Bank, and U.S. Bank National
Association, as Joint Lead Arrangers and Joint Bookrunners; and (xvi) the 2020
Term Loan Agreement entered into as of March 25, 2020, by and among EastGroup
Properties, L.P., EastGroup Properties, Inc., the lenders party thereto (the
“2020 Term Lenders”), PNC Bank, National Association, as Administrative Agent
for the 2020 Term Lenders and PNC Capital Markets LLC as sole Lead Arranger and
Bookrunner; and including, in each case, any renewals, extensions, amendments,
supplements, restatements, replacements or refinancing thereof; and (b) any
other agreement(s) creating or evidencing indebtedness for borrowed money
(excluding any such indebtedness incurred or assumed in connection with a
particular real property (including any refinancing of such indebtedness) for
which (i) recourse for payment is contractually limited to such property
(subject to customary non-recourse carve-out provisions) and (ii) any Lien
created to secure all or any part of such indebtedness extends solely to such
property and other property that is an improvement thereto or is acquired for
specific use in connection therewith) entered into on or after the Execution
Date by the Company or any Subsidiary, or in respect of which the Company or any
Subsidiary is an obligor or otherwise provides a guarantee or other credit
support, in a principal amount outstanding or available for borrowing equal to
or greater than $50,000,000 (or the equivalent of such amount in the relevant
currency of payment, determined as of the date of the closing of such facility
based on the exchange rate of such other currency). “Material Subsidiary” means
a Subsidiary to which more than 3.00% of Total Asset Value is attributable on an
individual basis. “Maturity Date” is defined in the first paragraph of each
Note. “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
B-8



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr069.jpg]
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA). “NAIC” means the National
Association of Insurance Commissioners or any successor thereto. “Net Book
Basis” means book value net of depreciation of a Property, as determined in
accordance with Generally Accepted Accounting Principles. “Net Operating Income”
means, for any income producing operating Property of the Company, the
difference between (a) any operating income, proceeds and other income from such
Property during the determination period, less (b) an amount equal to all costs
and expenses (excluding security deposits, interest expense and any expenditures
that are capitalized in accordance with Generally Accepted Accounting
Principles, but including market-based internal management fee expenses)
incurred as a result of, or in connection with, or properly allocated to, the
operation or leasing of such Property during the determination period. Net
Operating Income shall be calculated on a consolidated basis in accordance with
Generally Accepted Accounting Principles (excluding the impact from
straight-line rent-leveling adjustments and amortization of above- and
below-market rent intangibles, but including (without duplication) the Equity
Percentage of Net Operating Income for the Company’s Unconsolidated Affiliates.
“Net Worth” means the stockholders’ equity of the Company and its Subsidiaries
determined on a consolidated basis in accordance with Generally Accepted
Accounting Principles, plus accumulated depreciation and amortization. “Non-U.S.
Plan” means any plan, fund or other similar program that (a) is established or
maintained outside the United States by the Company or any Subsidiary primarily
for the benefit of employees of the Company or one or more Subsidiaries residing
outside the United States, which plan, fund or other similar program provides,
or results in, retirement income, a deferral of income in contemplation of
retirement or payments to be made upon termination of employment, and (b) is not
subject to ERISA or the Code. “Notes” is defined in Section 1. “Obligors” means
any Person now or hereafter primarily or secondarily obligated to pay all or any
part of the amounts due under the Transaction Documents, including the Company
and the Guarantors. “Occupancy Level” means the occupied square footage that is
leased to bona fide tenants not Affiliates of any Obligor or the subject
property manager (or any of their respective Affiliates) paying the stated rent
under written leases, based on the occupancy level at the time of determination.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury. B-9



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr070.jpg]
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
“Offering Letter” is defined in Section 5.3. “Officer’s Certificate” means a
certificate of a Senior Financial Officer or of any other officer of the Company
whose responsibilities extend to the subject matter of such certificate.
“Operating Partnership” means EastGroup Properties, L.P., a Delaware limited
partnership, or any successor that becomes such in the manner prescribed in
Section 10.2. “Organizational Documents” means with respect to a corporation,
the certificate of incorporation, articles of incorporation and bylaws of such
corporation; with respect to a partnership, the partnership agreement
establishing such partnership; with respect to a joint venture, the joint
venture agreement establishing such joint venture, and with respect to a trust,
the instrument establishing such trust; in each case including any and all
modifications thereof as of the date of the Transaction Document referring to
such Organizational Document and any and all future modifications thereof which
are consented to by the holders of the Notes. “Original Guarantors” means
EastGroup Properties Holdings, Inc., a Delaware corporation, EastGroup
Properties General Partners, Inc., a Delaware corporation, and EastGroup TRS,
Inc., a Delaware corporation, or any successor that becomes such in the manner
prescribed in Section 10.2. “Parent” means EastGroup Properties, Inc., a
Maryland corporation, or any successor that becomes such in the manner
prescribed in Section 10.2. “PBGC” means the Pension Benefit Guaranty
Corporation referred to and defined in ERISA or any successor thereto.
“Permitted Encumbrances” means (a) encumbrances consisting of zoning
restrictions, easements, or other restrictions on the use of real property,
provided that such items do not materially impair the use of such property for
the purposes intended and none of which is violated in any material respect by
existing or proposed structures or land use; (b) materialmen’s, mechanic’s,
warehousemen’s and other like Liens arising in the ordinary course of business,
securing payment of Total Liabilities whose payment is not yet due, or that are
being contested in good faith by appropriate proceedings diligently conducted,
and for or against which the Property owner has established adequate reserves in
accordance with Generally Accepted Accounting Principles; (c) Liens for taxes,
assessments and governmental charges or assessments that are not yet due and
payable or are being contested in good faith by appropriate proceedings
diligently conducted, and for or against which the Property owner has
established adequate reserves in accordance with Generally Accepted Accounting
Principles; (d) Liens on real property which are insured around or against by
title insurance; (e) Liens securing assessments or charges payable to a property
owner association or similar entity which assessments are not yet due and
payable or are being diligently contested in good faith; (f) Liens in favor of
the Company securing obligations owing by a Subsidiary to the Company; and (g)
Liens securing this Agreement, the Notes, the other Transaction Documents, and
Indebtedness hereunder and thereunder, if any. B-10



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr071.jpg]
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority. “Plan” means an “employee benefit plan” (as defined in
section 3(3) of ERISA) subject to Title I of ERISA that is or, within the
preceding five years, has been established or maintained, or to which
contributions are or, within the preceding five years, have been made or
required to be made, by the Company or any ERISA Affiliate or with respect to
which the Company or any ERISA Affiliate may have any liability. “Pool” is
defined in Section 9.8(a). “Proper Form” means in form and substance reasonably
satisfactory to the Required Holders. “Property” or “Properties” means any
interest in any kind of property or asset, whether real, leasehold, personal or
mixed, tangible or intangible. “PTE” is defined in Section 6.2(a). “Purchaser”
or “Purchasers” means each of the purchasers that has executed and delivered
this Agreement to the Company and such Purchaser’s successors and assigns (so
long as any such assignment complies with Section 13.2); provided, however, that
any Purchaser of a Note that ceases to be the registered holder or a beneficial
owner (through a nominee) of such Note as the result of a transfer thereof
pursuant to Section 13.2 shall cease to be included within the meaning of
“Purchaser” of such Note for the purposes of this Agreement upon such transfer.
“QPAM Exemption” is defined in Section 6.2(d). “Qualified Institutional Buyer”
means any Person who is a “qualified institutional buyer” within the meaning of
such term as set forth in Rule 144A(a)(1) under the Securities Act. “Recourse
Amount” means the amount of the Indebtedness of an Unconsolidated Affiliate
which is recourse to the Company or another Subsidiary of the Company. “Related
Fund” means, with respect to any holder of any Note, any fund or entity that (a)
invests in Securities or bank loans, and (b) is advised or managed by such
holder, the same investment advisor as such holder or by an affiliate of such
holder or such investment advisor. “Required Holders” means at any time (a)
prior to the Closing, the Purchasers and (b) on or after the Closing, the
holders of more than 50% in principal amount of the Notes at the time
outstanding (exclusive of Notes then owned by the Company or any of its
Affiliates). “Responsible Officer” means any Senior Financial Officer and any
other officer of the Company with responsibility for the administration of the
relevant portion of this Agreement. “Restricted Payment” is defined in Section
10.11. B-11



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr072.jpg]
“Revolving Credit Agreement” means the Fourth Amended And Restated Credit
Agreement, entered into as of June 14, 2018, as amended as of October 17, 2018,
by and among EastGroup Properties, L.P., EastGroup Properties, Inc., the
financial institutions signatory thereto (the “Lenders”), PNC Bank, National
Association, as Administrative Agent for the Lenders, Regions Bank, as
Syndication Agent, Wells Fargo Bank, National Association, Bank of America, N.A.
and U.S. Bank National Association, as Co-Documentation Agents, and PNC Capital
Markets LLC and Regions Capital Markets as Joint Lead Arrangers and Joint
Bookrunner. “S&P” means Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto. “SEC” means the
Securities and Exchange Commission of the United States, or any successor
thereto. “Secured Debt” means the Indebtedness of the Company secured by a Lien,
and any Indebtedness of any of the Company’s Subsidiaries owed to a Person not
an Affiliate of the Company or such Subsidiary. “Secured Debt to Total Asset
Value Ratio” means the ratio (expressed as a percentage) of Secured Debt to
Total Asset Value. “Securities” or “Security” shall have the meaning specified
in section 2(1) of the Securities Act. “Securities Act” means the Securities Act
of 1933, as amended from time to time, and the rules and regulations promulgated
thereunder from time to time in effect. “Senior Financial Officer” means the
chief financial officer, principal accounting officer, treasurer or comptroller
of the Company. “Source” is defined in Section 6.2. “Series A Notes” is defined
in Section 1.1. “Series B Notes” is defined in Section 1.1. “South Florida
Ground Leases” means, collectively: (a) that certain Lease Agreement dated
October 19, 1984, between the City of Fort Lauderdale, Florida, as Lessor, and
James R. Liberty, an individual, and Keenan Development, Inc., a Florida
corporation, as General Partners of K & L Partnership, a Florida General
Partnership, as Lessee, recorded November 1, 1984 at Official Records Book
12101, Page 966 of the Public Records of Broward County, Florida, as amended by
that certain (i) Amendment to Lease dated February 4, 1986, recorded April 4,
1986 at Official Records Book 13302, Page 513 of the Public Records of Broward
County, Florida, (ii) Second Amendment to Lease Agreement dated February 17,
1987, recorded April 9, 1987 at Official Records Book 14332, Page 943 of the
Public Records of Broward County, Florida, (iii) Third Amendment to Lease
Agreement dated October 4, 1988, recorded November 16, 1988 at Official Records
Book 15960, Page 0272 of the Public Records of Broward County, Florida, (iv)
Fourth Amendment to Lease Agreement dated September 4, 1992, recorded April 10,
1993 at B-12



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr073.jpg]
Official Records Book 20543, Page 0440 of the Public Records of Broward County,
Florida, (v) Fifth Amendment to Lease Agreement dated June 27, 2001, and (vi)
Sixth Amendment to Lease Agreement dated April 26, 2001, and as assigned to
EastGroup Properties, L.P. by that certain Assignment dated June 23, 1997; and
(b) that certain Lease Agreement dated January 15, 1985, between the City of
Fort Lauderdale, Florida, as Lessor, and James R. Liberty, an individual, and
Keenan Development, Inc., a Florida corporation, as General Partners of K & L
Partnership, a Florida General Partnership, as Lessee, recorded August 12, 1985
at Official Records Book 12742, Page 764 of the Public Records of Broward
County, Florida, as amended by that certain (i) Amendment to Lease dated
February 17, 1987, recorded April 9, 1987 at Official Records Book 14332, Page
940 of the Public Records of Broward County, Florida, (ii) Second Amendment to
Lease Agreement dated October 4, 1988, recorded November 16, 1988 at Official
Records Book 15960, Page 0274 of the Public Records of Broward County, Florida,
(iii) Third Amendment to Lease Agreement dated September 4, 1992, recorded April
10, 1993 at Official Records Book 20543, Page 0435 of the Public Records of
Broward County, Florida, (iv) Fourth Amendment to Lease Agreement dated June 27,
2001, and (v) Fifth Amendment to Lease Agreement dated April 30, 2001, and as
assigned to EastGroup Properties, L.P. by that certain Assignment dated June 23,
1997. “Stabilization Date” means the earlier to occur of (a) the date the
Occupancy Level reaches 90% for the first time, and (b) one year after the
construction of the building improvements, other than tenant improvements, is
substantially complete. “State Sanctions List” means a list that is adopted by
any state Governmental Authority within the United States pertaining to Persons
that engage in investment or other commercial activities in Iran or any other
country that is a target of economic sanctions imposed under U.S. Economic
Sanctions Laws. “Subsidiary” means, as to any Person, any other Person in which
such first Person or one or more of its Subsidiaries or such first Person and
one or more of its Subsidiaries owns sufficient equity or voting interests to
enable it or them (as a group) ordinarily, in the absence of contingencies, to
elect a majority of the directors (or Persons performing similar functions) of
such second Person, and any partnership or joint venture if more than a 50%
interest in the profits or capital thereof is owned by such first Person or one
or more of its Subsidiaries or such first Person and one or more of its
Subsidiaries (unless such partnership or joint venture can and does ordinarily
take major business actions without the prior approval of such Person or one or
more of its Subsidiaries). Unless the context otherwise clearly requires, any
reference to a “Subsidiary” is a reference to a Subsidiary of the Company.
“Substitute Purchaser” is defined in Section 21. “SVO” means the Securities
Valuation Office of the NAIC or any successor to such Office. “Swap Contract”
means (a) any and all interest rate swap transactions, basis swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward foreign exchange transactions, cap transactions, floor transactions,
currency options, spot contracts or any other similar transactions B-13



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr074.jpg]
or any of the foregoing (including, but without limitation, any options to enter
into any of the foregoing), and (b) any and all transactions of any kind, and
the related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc. or any International Foreign Exchange Master
Agreement. “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amounts(s) determined as
the mark-to-market values(s) for such Swap Contracts, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts. “Total Asset Value” means the sum of
(without duplication) (a) the aggregate Value of all of Company’s operating real
estate assets, plus (b) the amount of any cash and cash equivalents, excluding
tenant security and other restricted deposits of the Company, plus (c)
investments by the Company in Unconsolidated Affiliates that are engaged
primarily in the business of investment in and operation of Industrial
Buildings, valued at an amount equal to the Value of each Unconsolidated
Affiliate’s operating real estate assets multiplied by the Equity Percentage for
that Unconsolidated Affiliate, plus (d) investments by the Company in readily
marketable securities of another Person, not an Affiliate of any Obligor, traded
on a national trading exchange, that is a real estate investment trust under
Section 856(c)(1) of the Code, or that is a real estate operating company, plus
(e) investments by the Company in real estate assets that are being constructed
or developed to be Industrial Buildings, but are not yet in operation, plus (f)
investments by the Company in loans, advances, and extensions of credit to
Persons (who are not Affiliates of any Obligor) secured by valid and enforceable
first and second priority Liens on real estate that are paid current and under
which no default has occurred, plus (g) land owned by the Company not in
development. Except as otherwise provided herein, Total Asset Value shall be
calculated on a consolidated basis in accordance with Generally Accepted
Accounting Principles. “Total Liabilities” means and includes, without
duplication, the sum of (a) Indebtedness of the Company and (b) all other items
which in accordance with Generally Accepted Accounting Principles would be
included on the liability side of a balance sheet of the Company on the date as
of which Total Liabilities is to be determined (excluding capital stock,
surplus, acquired unfavorable leases (as defined in Financial Accounting
Standards Board Accounting Standards Codification Topic 805), surplus reserves
and deferred credits), and including (without duplication), for each of the
Company’s Unconsolidated Affiliates, the Equity Percentage multiplied by the
Total Liabilities of such Unconsolidated Affiliate. “Total Liabilities to Total
Asset Value Ratio” means the ratio (expressed as a percentage) of Total
Liabilities to Total Asset Value, with Total Asset Value based on the
immediately preceding calendar quarter. “Transaction Documents” means this
Agreement, the Notes, the Guaranties, all instruments, certificates and
agreements now or hereafter executed or delivered to the Purchasers B-14



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr075.jpg]
or the holders of the Notes pursuant to any of the foregoing, and all
amendments, modifications, renewals, extensions, increases and rearrangements
of, and substitutions for, any of the foregoing. “Unconsolidated Affiliate”
means, in respect of any Person, any other Person (other than a Person whose
stock is traded on a national trading exchange) in whom such Person holds a
voting equity or ownership interest and whose financial results would not be
consolidated under Generally Accepted Accounting Principles with the financial
results of such Person on the consolidated financial statements of such Person.
“Unencumbered Interest Coverage Ratio” means the ratio of (a) the sum of the Net
Operating Income for each Property for the immediately preceding four calendar
quarters, that is not subject to any Lien as of the last day of the preceding
calendar quarter to (b) the Unsecured Interest Expense for the period used to
calculate Net Operating Income. With regard to any such Property that has not
been owned by the Company for the immediately preceding four calendar quarters,
or that has achieved the Stabilization Date during such period, the Net
Operating Income from such Property shall be annualized based upon the period of
Company’s ownership, or the period following the Stabilization Date, as
applicable. “Unit Capital Expenditure” means, for the purpose of determining the
Fixed Charge Coverage Ratio and Value, on an annual basis, an amount equal to
the sum of (a) the aggregate number of gross square feet contained in each
completed, operating office building owned by the Company or its Subsidiary as
of the last day of the applicable reporting period (or calendar quarter),
multiplied by $0.75, plus (b) the aggregate number of gross square feet
contained in each completed, operating Industrial Building owned by the Company
or its Subsidiary as of the last day of the applicable reporting period (or
calendar quarter), multiplied by $0.10. “United States” or “U.S.” means the
United States of America. “Unsecured Debt” means all Indebtedness other than
Secured Debt. “Unsecured Interest Expense” means the Company’s Interest Expense
on all of the Company’s Unsecured Debt. “USA PATRIOT Act” means United States
Public Law 107-56, Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, as amended from time to time, and the rules and regulations promulgated
thereunder from time to time in effect. “U.S. Economic Sanctions Laws” means
those laws, executive orders, enabling legislation or regulations administered
and enforced by the United States pursuant to which economic sanctions have been
imposed on any Person, entity, organization, country or regime, including the
Trading with the Enemy Act, the International Emergency Economic Powers Act, the
Iran Sanctions Act, the Sudan Accountability and Divestment Act, in each case as
amended from time to time, and any other OFAC Sanctions Program. “Value” means
the sum of (a) for Property (other than Property described in (b) below and
clauses (e) and (g) of the definition of Total Asset Value), the result of
dividing (i) the aggregate Net Operating Income of the subject Property based on
the immediately preceding six calendar B-15



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr076.jpg]
months and multiplied by two, less the aggregate Unit Capital Expenditure for
such Property, by (ii) the Applicable Percentage; plus (b) for (i) Property that
the Company or its Subsidiary has not owned for the full preceding six calendar
months, or (ii) Property (whether acquired or constructed), for which
construction is complete, and, with respect to which, the Stabilization Date has
not occurred on or prior to the date which is six months preceding the date of
determination, the aggregate Net Book Basis of the subject Property.
Notwithstanding anything to the contrary herein, in no event shall a Property be
valued at less than zero. “Wholly-Owned Subsidiary” means, at any time, any
Subsidiary one hundred percent of all of the Equity Interests (except directors’
qualifying shares) of which are owned by any one or more of the Company and the
Company’s other Wholly-Owned Subsidiaries at such time. B-16



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr077.jpg]
FORM OF SERIES A NOTE EASTGROUP PROPERTIES, L.P. EASTGROUP PROPERTIES, INC.
2.61% SENIOR NOTE DUE OCTOBER 14, 2030 No. AR-__ __________ _, 20__ $__________
PPN: 27731# AL9 FOR VALUE RECEIVED, the undersigned, EASTGROUP PROPERTIES, L.P.,
a Delaware limited partnership, and EASTGROUP PROPERTIES, INC., a Maryland
corporation, jointly and severally (together, herein called the “Company”),
hereby promise to pay to ____________ , or registered assigns, the principal sum
of _____________________ DOLLARS (or so much thereof as shall not have been
prepaid) on October 14, 2030 (the “Maturity Date”), with interest (computed on
the basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
hereof at the rate of 2.61% per annum from the date hereof, payable
semiannually, on the 14th day of April and October in each year, commencing with
the April 14th or October 14th next succeeding the date hereof, and on the
Maturity Date, until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law, (x) on any overdue payment of interest and
(y) during the continuance of an Event of Default, on such unpaid balance and on
any overdue payment of any Make-Whole Amount, at a rate per annum from time to
time equal to the greater of (i) 4.61% or (ii) 2.00% over the rate of interest
publicly announced by JPMorgan Chase Bank from time to time in New York, New
York as its “base” or “prime” rate, payable semiannually as aforesaid (or, at
the option of the registered holder hereof, on demand). Payments of principal
of, interest on and any Make-Whole Amount with respect to this Note are to be
made in lawful money of the United States at JPMorgan Chase Bank in New York,
New York or at such other place as the Company shall have designated by written
notice to the holder of this Note as provided in the Note Purchase Agreement
referred to below. This Note is one of the Series A Senior Notes (herein called
the “Notes”) issued pursuant to the Note Purchase Agreement dated as of August
17, 2020 (as from time to time amended, the “Note Purchase Agreement”) between
the Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representation set
forth in Section 6.2 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement. This Note is a registered Note
and, as provided in the Note Purchase Agreement, upon surrender of this Note for
registration of transfer accompanied by a written instrument of transfer duly
executed, by the registered holder hereof or such holder’s attorney duly
authorized in writing, a new Note for a like principal amount (or new Notes in
an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note, as provided by Section 13.2 of the Note Purchase Agreement)
will be issued to, and registered in the name of, the transferee. Prior to due
presentment for registration of transfer, the Company may treat the Person in
whose name this SCHEDULE 1.1(a) (to Note Purchase Agreement)



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr078.jpg]
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary. This Note is subject to optional prepayment, in whole or from time
to time in part, at the times and on the terms specified in the Note Purchase
Agreement, but not otherwise. If an Event of Default occurs and is continuing,
the principal of this Note may be declared or otherwise become due and payable
in the manner, at the price (including any applicable Make-Whole Amount) and
with the effect provided in the Note Purchase Agreement. This Note shall be
construed and enforced in accordance with, and the rights of the Company and the
holder of this Note shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State. EASTGROUP
PROPERTIES, L.P. By: EastGroup Properties General Partners, Inc., General
Partner By: Name: Title: By: Name: Title: EASTGROUP PROPERTIES, Inc. By: Name:
Title: By: Name: Title: S-1.1(a)-2



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr079.jpg]
FORM OF SERIES B NOTE EASTGROUP PROPERTIES, L.P. EASTGROUP PROPERTIES, INC.
2.71% SENIOR NOTE DUE OCTOBER 14, 2032 No. BR-__ __________ _, 20__ $__________
PPN: 27731# AM7 FOR VALUE RECEIVED, the undersigned, EASTGROUP PROPERTIES, L.P.,
a Delaware limited partnership, and EASTGROUP PROPERTIES, INC., a Maryland
corporation, jointly and severally (together, herein called the “Company”),
hereby promise to pay to ____________ , or registered assigns, the principal sum
of _____________________ DOLLARS (or so much thereof as shall not have been
prepaid) on October 14, 2032 (the “Maturity Date”), with interest (computed on
the basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
hereof at the rate of 2.71% per annum from the date hereof, payable
semiannually, on the 14th day of April and October in each year, commencing with
the April 14th or October 14th next succeeding the date hereof, and on the
Maturity Date, until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law, (x) on any overdue payment of interest and
(y) during the continuance of an Event of Default, on such unpaid balance and on
any overdue payment of any Make-Whole Amount, at a rate per annum from time to
time equal to the greater of (i) 4.71% or (ii) 2.00% over the rate of interest
publicly announced by JPMorgan Chase Bank from time to time in New York, New
York as its “base” or “prime” rate, payable semiannually as aforesaid (or, at
the option of the registered holder hereof, on demand). Payments of principal
of, interest on and any Make-Whole Amount with respect to this Note are to be
made in lawful money of the United States at JPMorgan Chase Bank in New York,
New York or at such other place as the Company shall have designated by written
notice to the holder of this Note as provided in the Note Purchase Agreement
referred to below. This Note is one of the Series B Senior Notes (herein called
the “Notes”) issued pursuant to the Note Purchase Agreement dated as of August
17, 2020 (as from time to time amended, the “Note Purchase Agreement”) between
the Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representation set
forth in Section 6.2 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement. This Note is a registered Note
and, as provided in the Note Purchase Agreement, upon surrender of this Note for
registration of transfer accompanied by a written instrument of transfer duly
executed, by the registered holder hereof or such holder’s attorney duly
authorized in writing, a new Note for a like principal amount (or new Notes in
an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note, as provided by Section 13.2 of the Note Purchase Agreement)
will be issued to, and registered in the name of, the transferee. Prior to due
presentment for registration of transfer, the Company may treat the Person in
whose name this SCHEDULE 1.1(b) (to Note Purchase Agreement)



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr080.jpg]
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary. This Note is subject to optional prepayment, in whole or from time
to time in part, at the times and on the terms specified in the Note Purchase
Agreement, but not otherwise. If an Event of Default occurs and is continuing,
the principal of this Note may be declared or otherwise become due and payable
in the manner, at the price (including any applicable Make-Whole Amount) and
with the effect provided in the Note Purchase Agreement. This Note shall be
construed and enforced in accordance with, and the rights of the Company and the
holder of this Note shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State. EASTGROUP
PROPERTIES, L.P. By: EastGroup Properties General Partners, Inc., General
Partner By: Name: Title: By: Name: Title: EASTGROUP PROPERTIES, Inc. By: Name:
Title: By: Name: Title: S-1.1(b)-2



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr081.jpg]
FORM OF GUARANTY GUARANTY dated as of __________ __, 20__, made by
____________________, a ____________________ (the “Guarantor”), in favor of the
holders from time to time of the Notes referred to below (collectively the
“Obligees”). WHEREAS, EastGroup Properties, L.P., a Delaware limited partnership
(the “Operating Partnership”) and EastGroup Properties, Inc., a Maryland
corporation (the “Parent” and, together with the Operating Partnership, the
“Company”), have entered into a Note Purchase Agreement dated as of August 17,
2020 (as amended or otherwise modified from time to time, collectively the “Note
Agreement” and terms defined therein and not otherwise defined herein are being
used herein as so defined) with the institutional purchasers listed in Schedule
A thereto, providing for the issuance and sale by the Company to such purchasers
of $175,000,000 in aggregate principal amount of its Senior Notes consisting of
$100,000,000 aggregate principal amount of its 2.61% Series A Senior Notes due
October 14, 2030 (the “Series A Notes”) and $75,000,000 aggregate principal
amount of its 2.71% Series B Senior Notes due October 14, 2032 (the “Series B
Notes”; the Series A Notes and the Series B Notes are hereinafter referred to
collectively as the “Notes”); and WHEREAS, it is a requirement of the Note
Agreement that the Guarantor execute and deliver this Guaranty; and WHEREAS, the
Guarantor is a Subsidiary of the Parent and the Guarantor will derive
substantial direct and indirect benefit from the execution and delivery of this
Guaranty. NOW, THEREFORE, in consideration of the premises the Guarantor hereby
agrees as follows: Section 1. GUARANTEE. The Guarantor unconditionally and
irrevocably guarantees, as primary obligor and not merely as surety, (i) the
punctual payment when due, whether at stated maturity, by prepayment, by
acceleration or otherwise, of all obligations of the Company arising under the
Note Agreement and the Notes, including all extensions, modifications,
substitutions, amendments and renewals thereof, whether for principal, interest
(including, without limitation, interest on any overdue principal, the
Make-Whole Amount, if any, and interest at the rates specified in the Notes and
interest accruing or becoming owing both prior to and subsequent to the
commencement of any proceeding against or with respect to the Parent or the
Operating Partnership under any applicable Debtor Relief Laws as defined below),
Make-Whole Amount, fees, expenses, indemnification or otherwise, and (ii) the
due and punctual performance and observance by the Company of all covenants,
agreements and conditions on its part to be performed and observed under the
Note Agreement and the Notes, (all such obligations are called the “Guaranteed
Obligations”); provided that such performance and obligation shall not fall due
any earlier than is required of the Company under the Note SCHEDULE 1.2 (to Note
Purchase Agreement)



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr082.jpg]
Agreement and the Notes; and provided further that the aggregate liability of
the Guarantor hereunder in respect of the Guaranteed Obligations shall not
exceed at any time the lesser of (1) the amount of the Guaranteed Obligations
and (2) the maximum amount for which the Guarantor is liable under this Guaranty
without such liability being deemed to have been a fraudulent transfer (or any
analogous concept) under applicable Debtor Relief Laws, as determined by a court
of competent jurisdiction. As used herein, the term “Debtor Relief Laws” means
any applicable liquidation, conservatorship, bankruptcy, moratorium,
rearrangement, insolvency, reorganization or similar debtor relief laws
affecting the rights of creditors generally from time to time in effect. The
Guarantor also agrees to pay, in addition to the amount stated above, any and
all reasonable expenses (including reasonable counsel fees and expenses)
incurred by any Obligee in enforcing any rights under this Guaranty or in
connection with any amendment of this Guaranty. Without limiting the generality
of the foregoing, this Guaranty guarantees, to the extent provided herein, the
payment of all amounts which constitute part of the Guaranteed Obligations and
would be owed by any other Person to any Obligee but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such Person. Section 2. GUARANTEE
ABSOLUTE. The obligations of the Guarantor under Section 1 of this Guaranty
constitute a present and continuing guaranty of payment and not of
collectability and the Guarantor guarantees that the Guaranteed Obligations will
be paid strictly in accordance with the terms of the Note Agreement and the
Notes, regardless of any law, regulation or order now or hereafter in effect in
any jurisdiction affecting any of such terms or the rights of any Obligee with
respect thereto. The obligations of the Guarantor under this Guaranty are
independent of the Guaranteed Obligations, and a separate action or actions may
be brought and prosecuted against the Guarantor to enforce this Guaranty,
irrespective of whether any action is brought against the Parent or the
Operating Partnership or any other Person liable for the Guaranteed Obligations
or whether the Parent or the Operating Partnership or any other such Person is
joined in any such action or actions. To the extent permitted by law, the
liability of the Guarantor under this Guaranty shall be primary, absolute,
irrevocable, and unconditional irrespective of: (i) any lack of validity or
enforceability of any Guaranteed Obligation, the Note Agreement, any Note, any
other Guaranty or any agreement or instrument relating thereto; (ii) any change
in the time, manner or place of payment of, or in any other term of, all or any
of the Guaranteed Obligations, or any other amendment or waiver of or any
consent to departure from the Note Agreement, any Note or any other Guaranty;
(iii) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of or consent to departure by any other
Person liable, or any other guarantee, for all or any of the Guaranteed
Obligations; (iv) any manner of application of collateral, or proceeds thereof,
to all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any collateral or any other assets of the Parent or the Operating
Partnership or any other Subsidiary; S-1.2-2



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr083.jpg]
(v) any change, restructuring or termination of the corporate structure or
existence of the Parent or the Operating Partnership or any other Subsidiary; or
(vi) any other circumstance (including, without limitation, any statute of
limitations) that might otherwise constitute a defense, offset or counterclaim
available to, or a discharge of, the Parent or the Operating Partnership. This
Guaranty shall continue to be effective or be reinstated, as the case may be, if
at any time any payment of any of the Guaranteed Obligations is rescinded or
must otherwise be returned by any Obligee or any other Person upon the
insolvency, bankruptcy or reorganization of the Parent or the Operating
Partnership or otherwise, all as though such payment had not been made. Section
3. WAIVERS. The Guarantor hereby irrevocably waives, to the extent permitted by
applicable law: (i) promptness, diligence, presentment, notice of acceptance and
any other notice with respect to any of the Guaranteed Obligations and this
Guaranty; (ii) any requirement that any Obligee or any other Person protect,
secure, perfect or insure any Lien or any property subject thereto or exhaust
any right or take any action against the Parent or the Operating Partnership or
any other Person or any collateral; (iii) with respect to any Obligee any
defense, offset or counterclaim arising by reason of any claim or defense based
upon any action by any other Obligee; (iv) any duty on the part of any Obligee
to disclose to the Guarantor any matter, fact or thing relating to the business,
operation or condition of any Person and its assets now known or hereafter known
by such Obligee; and (v) any rights by which it might be entitled to require
suit on an accrued right of action in respect of any of the Guaranteed
Obligations or require suit against the Parent or the Operating Partnership, any
other guarantor or any other Person. Section 4. WAIVER OF SUBROGATION AND
CONTRIBUTION. The Guarantor shall not assert, enforce, or otherwise exercise (A)
any right of subrogation to any of the rights, remedies, powers, privileges or
Liens of any Obligee or any other beneficiary against the Parent or the
Operating Partnership or any other obligor on the Guaranteed Obligations or any
collateral or other security, or (B) any right of recourse, reimbursement,
contribution, indemnification, or similar right against the Parent or the
Operating Partnership in respect of the Guaranteed Obligations, and the
Guarantor hereby waives any and all of the foregoing rights, remedies, powers,
privileges and the benefit of, and any right to participate in, any collateral
or other security given to any Obligee or any other beneficiary to secure
payment of the Guaranteed Obligations, until such time as the Guaranteed
Obligations have been indefeasibly paid in full. If, notwithstanding the
foregoing, the Guarantor receives any proceeds as a result of the foregoing
actions, such proceeds shall be held by the Guarantor in trust for the Obligees
and segregated from other funds of the Guarantor. S-1.2-3



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr084.jpg]
Section 5. REPRESENTATIONS AND WARRANTIES. The Guarantor hereby represents and
warrants as follows: (i) The Guarantor is a [corporation/limited liability
company/other entity to be described] duly organized, validly existing and,
where legally applicable, in good standing under the laws of its jurisdiction of
formation. The execution, delivery and performance of this Guaranty have been
duly authorized by all necessary action on the part of the Guarantor. (ii) The
execution, delivery and performance by the Guarantor of this Guaranty will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any material property of the
Guarantor or any Subsidiary of the Guarantor under, any indenture, mortgage,
deed of trust, loan, purchase or credit agreement, lease, corporate charter,
memorandum and articles of association, regulations or by-laws, or any other
material agreement or instrument to which the Guarantor or any Subsidiary of the
Guarantor is bound or by which the Guarantor or any Subsidiary of the Guarantor
or any of their respective material properties may be bound or affected, (ii)
conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to the Guarantor or any Subsidiary of the
Guarantor or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Guarantor or any
Subsidiary of the Guarantor. (iii) The Guarantor and the Company are members of
the same consolidated group of companies and the Guarantor will derive
substantial direct and indirect benefit from the execution and delivery of this
Guaranty. (iv) After giving effect to the execution and delivery of this
Guaranty the Guarantor is solvent and generally able to pay its debts as and
when they become payable in the ordinary course. The payment obligations of the
Guarantor under this Guaranty will rank at least pari passu with all other
unsecured and unsubordinated Indebtedness of the Guarantor. Section 6.
AMENDMENTS, ETC. No amendment or waiver of any provision of this Guaranty and no
consent to any departure by the Guarantor therefrom shall in any event be
effective unless the same shall be in writing and signed by the Required
Holders, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that no
amendment, waiver or consent shall, unless in writing and signed by all
Obligees, (A) limit the liability of or release the Guarantor hereunder (except
in the case of releases made pursuant to the terms of the Note Agreement), (B)
postpone any date fixed for, or change the amount of, any payment hereunder or
(C) change the percentage of Notes the holders of which are required to take any
action hereunder. Section 7. ADDRESSES FOR NOTICES. All notices and other
communications provided for hereunder shall be in writing and sent (A) by email
if the sender on the same day sends a confirming copy of such notice by a
recognized international overnight delivery service (charges prepaid), (B) by
registered or certified mail with return receipt requested (postage prepaid), or
(C) by a recognized international overnight delivery S-1.2-4



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr085.jpg]
service (with charges prepaid). Such notice if sent to the Guarantor shall be
addressed to it at the address of the Guarantor provided below its name on the
signature page of this Guaranty or at such other address as the Guarantor may
hereafter designate by notice to each holder of Notes, or if sent to any holder
of Notes, shall be addressed to it as set forth in the Note Agreement. Any
notice or other communication herein provided to be given to the holders of all
outstanding Notes shall be deemed to have been duly sent if sent as aforesaid to
each of the registered holders of the Notes at the time outstanding at the
address for such purpose of such holder as it appears on the Note register
maintained by the Company in accordance with the provisions of Section 13.1 of
the Note Agreement. Any notice or other communication (i) mailed as hereinabove
provided shall be deemed effectively given or received on the date delivery is
indicated on the duly completed United States Postal Service return receipt,
(ii) sent by recognized international overnight delivery service shall be deemed
effectively given or received on the date of package delivery as indicated on
the records of or certificates provided by the overnight delivery service, and
(iii) sent by email (with a copy sent by an internationally recognized overnight
delivery service) shall be deemed effectively given or received on the day of
such transmission of such notice or other communication if transmitted prior to
5:00 p.m. eastern time on a Business Day and otherwise shall be deemed
effectively given or received on the first Business Day after the day of
transmission of such notice. Refusal to accept delivery shall be deemed to
constitute delivery. Section 8. NO WAIVER; REMEDIES. No failure on the part of
any Obligee to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law. Section 9. CONTINUING GUARANTEE. This
Guaranty is a continuing guarantee of payment and performance and shall (A)
remain in full force and effect until payment in full of the Guaranteed
Obligations and all other amounts payable under this Guaranty, (B) be binding
upon the Guarantor, its successors and assigns and (C) inure to the benefit of
and be enforceable by the Obligees and their successors, transferees and
assigns. Section 10. JURISDICTION AND PROCESS; WAIVER OF JURY TRIAL. The
Guarantor irrevocably submits to the non-exclusive jurisdiction of any New York
State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Guaranty. To the fullest extent permitted by applicable law, the Guarantor
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. The Guarantor consents to process being
served in any suit, action or proceeding of the nature referred to in this
Section by mailing a copy thereof by registered or certified mail, postage
S-1.2-5



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr086.jpg]
prepaid, return receipt requested, to the Guarantor at its address specified in
Section 7 or at such other address of which the Obligees shall then have been
notified pursuant to said Section 7. The Guarantor agrees that such service upon
receipt (i) shall be deemed in every respect effective service of process upon
it in any such suit, action or proceeding and (ii) shall, to the fullest extent
permitted by applicable law, be taken and held to be valid personal service upon
and personal delivery to the Guarantor. Notices hereunder shall be conclusively
presumed received as evidenced by a delivery receipt furnished by the United
States Postal Service or any reputable internationally recognized courier or
overnight delivery service. Nothing in this Section 10 shall affect the right of
any Obligee to serve process in any manner permitted by law, or limit any right
that the Obligees may have to bring proceedings against the Guarantor in the
courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction. THE GUARANTOR
WAIVES TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT TO THIS GUARANTY
OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH. Section 11. GOVERNING
LAW. This Guaranty shall be construed and enforced in accordance with, and the
rights of the Guarantor and the Obligees shall be governed by, the laws of the
State of New York, excluding choice-of-law principles of the law of such State
that would permit the application of laws of a jurisdiction other than such
State. S-1.2-6



--------------------------------------------------------------------------------



 
[eastgroupnotepurchaseagr087.jpg]
IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered as of the date first above written. [GUARANTOR] By: Title: By:
Title: Address: Attention: Telephone: Telecopy: S-1.2-7



--------------------------------------------------------------------------------



 